Exhibit 10.1

 

AMENDMENT NO. 1 and Consent, dated as of December 18, 2013 (this “Agreement”),
among DUKE ENERGY CORPORATION, DUKE ENERGY CAROLINAS, LLC, DUKE ENERGY
OHIO, INC., DUKE ENERGY INDIANA, INC., DUKE ENERGY KENTUCKY, INC., DUKE ENERGY
PROGRESS, INC. (f/k/a PROGRESS ENERGY CAROLINAS, INC.) and DUKE ENERGY
FLORIDA, INC. (f/k/a PROGRESS ENERGY FLORIDA, INC.) (each a “Borrower” and
collectively, the “Borrowers”), the LENDERS party hereto (the “Lenders”), the
ISSUING LENDERS party hereto (the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and Swingline Lender.

 

A.                                    Reference is made to the Credit Agreement
dated as of November 18, 2011, (as amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), among the Borrowers, the Lenders party thereto (the
“Existing Lenders”) and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as swingline lender (in such capacity, the “Swingline Lender”).

 

B.                                    The Borrower has requested that certain
amendments be made to the Existing Credit Agreement, as more fully set forth
herein (the “Amendments”).

 

C.                                    The Lenders party hereto have agreed to
the amendments of the Existing Credit Agreement as set forth herein and as
amended hereby (the Existing Credit Agreement as so amended being referred to as
the “Amended Credit Agreement”).

 

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Terms Generally.  (a)  The rules of construction set forth in
Section 1.01 of the Amended Credit Agreement shall apply mutatis mutandis to
this Agreement.  Capitalized terms used but not defined herein have the meanings
assigned thereto in the Amended Credit Agreement.

 

(b)  As used in this Agreement, the following terms have the meanings specified
below:

 

“Amendment Effective Date” shall have the meaning assigned to such term in
Section 5.

 

“Assignee Lender” shall mean each Lender whose Commitment as shown on Commitment
Schedule to the Amended Credit Agreement attached as Annex A hereto is greater
than its existing Commitment immediately prior to the Amendment Effective Date.

 

“Departing Lender” shall mean each Existing Lender that is not a signatory to
this Agreement.

 

SECTION 2.  Amendments to Existing Credit Agreement.  Effective as of the
Amendment Effective Date immediately after giving effect to the Assigned
Interests in Section 3 of this Agreement, the Existing Credit Agreement is
hereby amended to delete the stricken text

 

--------------------------------------------------------------------------------


 

(indicated textually in the same manner as the following example:  stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example:  double underlined text) as set forth in
the pages of the Amended Credit Agreement attached as Annex A hereto.

 

SECTION 3.   Substitution of Departing Lenders; Confirmation of Commitments.
(a)   (i) The Company hereby notifies the Administrative Agent and each Existing
Lender that it has elected to substitute the Assignee Lenders for the Departing
Lenders on the Amendment Effective Date pursuant to Section 8.06 of the Existing
Credit Agreement. Accordingly, each of the Assignee Lenders hereby purchases and
assumes from each of the Departing Lenders such interests, rights and
obligations with respect to the Commitments and outstanding Loans and funded
Letter of Credit Liabilities of such Departing Lender on the Amendment Effective
Date (all such interests, rights and obligations sold, purchased, assigned and
assumed to be referred to herein as the “Assigned Interests”), as shall be
necessary, in order that, after giving effect to all such sales and assignments
and purchases and assumptions and any increase or decrease in the Commitment of
a Lender reflected on its signature page hereto (x) no Departing Lender holds
any Commitment or outstanding Loans or funded Letter of Credit Liabilities under
the Existing Credit Agreement immediately prior to the effectiveness of the
amendments referred to in Section 2 of this Agreement and (y) each of the
Assignee Lenders will hold the principal amounts of the Commitments and
outstanding Loans and funded Letter of Credit Liabilities set forth on the
Commitment Schedule attached to the Amended Credit Agreement attached as Annex A
hereto.  Such sales and assignments and purchases and assumptions shall be made,
on the terms set forth in Exhibit D to the Existing Credit Agreement and shall
comply, with Section 9.06(c) of the Existing Credit Agreement, notwithstanding
any failure of such sales, assignments, purchases and assumptions to comply with
(x) the minimum assignment requirement in Section 9.06(c) of the Existing Credit
Agreement, (y) the requirement to pay the processing and recordation fees
referenced in Section 9.06(c) of the Existing Credit Agreement or (z) any
requirement to execute and deliver an Assignment and Assumption in respect
thereof.  Without limiting the generality of the foregoing, each Assignee Lender
hereby makes, the representations, warranties and agreements required to be made
under Section 5 of Exhibit D to the Existing Credit Agreement by an Assignee,
with respect to the Assigned Interests being assigned or assumed by such
Assignee Lender hereunder.

 

(ii) On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded Letter of Credit Liabilities
are outstanding on such date, each Assignee Lender purchasing and assuming
Assigned Interests pursuant to paragraph (i) above shall pay the purchase price
for such Assigned Interests pursuant to such paragraph (i) (equal to the
principal amount of such outstanding Loans and funded Letter of Credit
Liabilities with respect to such Assigned Interest) by wire transfer of
immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Borrowers shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Departing Lender in respect of such
Departing Lender’s Assigned Interests (including such amount, if any, as would
be payable pursuant to Section 2.13 of the Existing Credit Agreement if the
outstanding Loans of such Departing Lender were prepaid in their entirety on the
date of consummation of the assignment of the Assigned Interests) by wire
transfer of immediately available funds to the Administrative Agent not later
than 12:00 Noon (New York City time) and (z) the Administrative Agent shall pay
to each of the Departing Lenders selling and assigning such Assigned Interests
pursuant to paragraph (i) above, out of the amounts received by the
Administrative Agent pursuant to clauses (x) and (y) of this paragraph (ii), the
purchase price for the Assigned Interests assigned by such Departing Lender,
pursuant to such paragraph (i) and all unpaid interest and fees and other
amounts accrued for the account of each Departing Lender to but excluding the
Amendment Effective Date by wire

 

--------------------------------------------------------------------------------


 

transfer of immediately available funds to the account designated by such
Departing Lender to the Administrative Agent not later than 5:00 p.m. (New York
City time) on the Amendment Effective Date.

 

(b)  The execution of this Agreement is evidence of the consent of the Company,
the Swingline Lender, the Issuing Lenders and the Administrative Agent to
assignment of the Departing Lenders’ Commitments to the Assignee Lenders, as
required pursuant to Section 9.06(c) of the Existing Credit Agreement.

 

(c)  Each Lender, by executing this Agreement confirms that on the Amendment
Effective Date after giving effect to this Agreement (including Section 3) the
Commitment of such Lender under the Amended Credit Agreement shall be as set
forth on such Lender’s executed signature page to this Agreement.

 

(d)  Each Borrower agrees to execute and deliver a Note, if required by a
Lender, payable to the order of such Lender reflecting the Commitments set forth
on the Commitment Schedule to the Amended Credit Agreement pursuant to
Sections 2.04(b) and 9.06(c) of the Amended Credit Agreement.

 

SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Agreement, each Borrower party hereto represents and warrants
to the Administrative Agent and each of the Lenders that:

 

(a)  The execution, delivery and performance by such Borrower of this Agreement
and the Notes are within such Borrower’s powers, have been duly authorized by
all necessary company action, require no action by or in respect of, or filing
with, any Governmental Authority (except for consents, authorizations or filings
which have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by laws,
certificate of formation or the limited liability company agreement of such
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Material
Subsidiaries.

 

(b)  This Agreement constitutes a valid and binding agreement of such Borrower
and each Note, if and when executed and delivered by it in accordance with this
Agreement, will constitute a valid and binding obligation of such Borrower, in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity.

 

(c)  Each of the representations and warranties made by such Borrower in
Article 4 of the Amended Credit Agreement is true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date.

 

(d)  No Event of Default or Default has occurred and is continuing as of the
date hereof.

 

--------------------------------------------------------------------------------


 

SECTION 5.  Effectiveness.  This Agreement shall become effective as of the date
(the “Amendment Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

 

(a)  The Administrative Agent shall have received duly executed counterparts of
this Agreement from the Borrowers, the Swingline Lender, the Issuing Lenders and
the Lenders with Commitments as shown on the Commitment Schedule to the Amended
Credit Agreement attached as Annex A hereto consenting to this Agreement.

 

(b)  The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Amendment Effective Date, fees and expenses
required to be paid or delivered by the Company on the Amendment Effective Date
pursuant to that certain fee letter dated as of November 8, 2013 among the Lead
Arranger and the Company, and to the extent invoiced, reimbursement or payment
of all out of pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

SECTION 6.  Effect of Amendments.  Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or each of the Lenders under the Existing Credit Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Borrower
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement in similar or different circumstances. This Agreement
shall apply and be effective only with respect to the provisions of the Existing
Credit Agreement specifically referred to herein.

 

SECTION 7.  Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

 

SECTION 8.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other means of electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.  APPLICABLE LAW, SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 
EACH BORROWER AND EACH LENDER PARTY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH BORROWER AND EACH LENDER PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

--------------------------------------------------------------------------------


 

SECTION 10.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 11.  Headings.  The headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

 

DUKE ENERGY CORPORATION

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

20-2777218

 

 

 

 

 

DUKE ENERGY CAROLINAS, LLC

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

56-0205520

 

 

 

 

 

DUKE ENERGY OHIO, INC.

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

31-0240030

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

DUKE ENERGY INDIANA, INC.

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

35-0594457

 

 

 

 

 

DUKE ENERGY KENTUCKY, INC.

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

31-0473080

 

 

 

 

 

 

 

 

 

DUKE ENERGY PROGRESS, INC.

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

56-0165465

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

DUKE ENERGY FLORIDA, INC.

 

By:

 

 

/s/ W. Bryan Buckler

 

 

Name:

W. Bryan Buckler

 

 

Title:

Assistant Treasurer

 

 

Address:

550 South Tryon Street

 

 

 

Charlotte, NC 28202

 

 

Attention:

Treasury Department

 

 

Telecopy

 

 

 

number:

704-382-4935

 

 

Taxpayer

 

 

 

ID:

59-0247770

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Wells Fargo Bank, National Association, as Administrative Agent, Lender, Issuing
Lender and Swingline Lender:

 

 

 

By:

/s/ Nick Schmiesing

 

 

Name:

Nick Schmiesing

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Bank of America, N.A., as Lender and Issuing Lender:

 

 

 

By:

/s/ Patrick Engel

 

 

Name:

Patrick Engel

 

 

Title:

Director

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

The Royal Bank of Scotland plc, as Lender and Issuing Lender:

 

 

 

By:

/s/ Tyler J. McCarthy

 

 

Name:

Tyler J. McCarthy

 

 

Title:

Director

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Bank of China, New York Branch, as Lender and Issuing Lender:

 

 

 

By:

/s/ Shiqiang Wu

 

 

Name:

Shiqiang Wu

 

 

Title:

General Manager

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC, as Lender and Issuing Lender:

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Lender and Issuing Lender:

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name:

Maureen P. Maroney

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Credit Suisse AG. Cayman Islands Branch, as Lender and Issuing Lender:

 

 

 

By:

/s/ Alain Daoust

 

 

Name:

Alain Daoust

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Patrick Freytag

 

 

Name:

Patrick Freytag

 

 

Title:

Authorized Signatory

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

JP Morgan Chase Bank, N.A., as Lender and Issuing Lender:

 

 

 

By:

/s/ Bridget Killackey

 

 

Name:

Bridget Killackey

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as Lender and Issuing Lender:

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

 

Name:

Lana Gifas

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

For any Lender requiring a second signature block:

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

 

Name:

Jennifer Anderson

 

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender and Issuing Lender:

 

 

 

 

 

 

By:

/s/ Nicholas Battista

 

 

 

Name:

Nicholas Battista

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

For any Lender requiring a second signature block:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$

315,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

 

BNP Paribas:

 

 

 

 

 

 

 

 

By:

/s/ Francis Delaney

 

 

 

Name:

Francis Delaney

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roberto Impeduglia

 

 

 

Name:

Roberto Impeduglia

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as Lender:

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

For any Lender requiring a second signature block:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd., as Lender:

 

 

 

 

 

By:

/s/ Tenya Mitsuboshi

 

 

Name:

Tenya Mitsuboshi

 

 

Title:

Deputy General Manager

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK., as Lender:

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

247,000,000.00

 

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Royal Bank of Canada, as Lender:

 

 

 

By:

/s/ Rahul D. Shah

 

 

Name:

Rahul D. Shah

 

 

Title:

Authorized Signatory

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Sun Trust Bank, as Lender:

 

 

 

By:

/s/ Andrew Johnson

 

 

Name:

Andrew Johnson

 

 

Title:

Director

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA, as Lender:

 

 

 

By:

/s/ Thane Rattew

 

 

Name:

Thane Rattew

 

 

Title:

Managing Director

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

247,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as Lender:

 

 

 

By:

/s/ Qing Hong

 

 

Name:

Qing Hong

 

 

Title:

Deputy General Manager

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

135,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Banco Bilbao Vizcaya Argentina, S.A. New York Branch as Lender

[and Issuing Lender]:

 

 

 

By:

/s/ Brian Crowley

 

 

Name:

Brian Crowley

 

 

Title:

Managing Director

 

 

 

By:

/s/ Lucas Sacchi

 

 

Name:

Lucas Sacchi

 

 

Title:

Managing Director

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

135,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION, as Lender:

 

 

 

By:

/s/ Sukanya V. Raj

 

 

Name:

Sukanya V. Raj

 

 

Title:

Senior Vice President

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Commitment under Amended Credit Agreement:

 

 

$

 

135,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------

 


 

The Bank of New York Mellon, as Lender:

 

 

 

By:

/s/ Richard K. Fronapfel, Jr.

 

 

Name:

Richard K. Fronapfel, Jr.

 

 

Title:

Vice President

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

135,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

U.S. Bank National Association, as Lender:

 

 

 

By:

/s/ James O’Shaughnessy

 

 

Name:

James O’Shaughnessy

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

135,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

Northern Trust Company, as Lender:

 

 

 

By:

/s/ John C. Canty

 

 

Name:

John C. Canty

 

 

Title:

Senior Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

101,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, an Ohio banking corporation, as Lender:

 

 

 

By:

/s/ Mary Ramsey

 

 

Name:

Mary Ramsey

 

 

Title:

Vice President

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

85,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Lender:

 

 

 

By:

/s/ Darrell Stanley

 

 

Name:

Darrell Stanley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name:

Michael Willis

 

 

Title:

Managing Director

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

65,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION, as Lender:

 

 

 

By:

/s/ Jessica Fabrizi Sidhom

 

 

Name:

Jessica Fabrizi Sidhom

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

65,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

SANTANDER BANK, N.A., as Lender:

 

 

 

By:

/s/ Matthew Bartlett

 

 

Name:

Matthew Bartlett

 

 

Title:

Vice President

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

65,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------


 

TD BANK, N.A., as Lender:

 

 

 

By:

/s/ Shannon Batchman

 

 

Name:

Shannon Batchman

 

 

Title:

Senior Vice President

 

 

For any Lender requiring a second signature block:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Commitment under Amended Credit Agreement:

 

 

 

$

65,000,000.00

 

[Signature Page to Amendment No. 1 and Consent]

Duke Energy Corporation

 

--------------------------------------------------------------------------------

 


 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Composite copy reflecting amendments made pursuant to the Amendment No. 1 and
Consent, dated as of December 18, 2013.

 

$6,000,000,000

 

CREDIT AGREEMENT

 

dated as of

November 18, 2011

as Amended by Amendment No. 1 and Consent, dated as of December 18, 2013

among

 

Duke Energy Corporation

Duke Energy Carolinas, LLC

Duke Energy Ohio, Inc.

Duke Energy Indiana, Inc.

Duke Energy Kentucky, Inc.

Duke Energy Progress, Inc. and

Duke Energy Florida, Inc.,

as Borrowers,

 

The Lenders Listed Herein,

 

Wells Fargo Bank, National Association,

as Administrative Agent,

 

and

 

Bank of America, N.A. and

The Royal Bank of Scotland plc,

as Co-Syndication Agents

 

and

 

Bank of China, New York Branch

Barclays Bank PLC

Citibank, N.A.

Credit Suisse AG, Cayman Islands Branch

JPMorgan Chase Bank, N.A.

The Bank of Tokyo-Mitsubishi UFJ, Ltd. and

UBS Securities LLC,

as Co-Documentation Agents

 

Bank of China, New York Branch

Barclays Bank PLC

Citigroup Global Markets Inc.

Credit Suisse Securities (USA) LLC

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

RBS Securities Inc.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

UBS Securities LLC and

Wells Fargo Securities, LLC,

Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions

1

Section 1.02. Accounting Terms and Determinations

18

Section 1.03. Types of Borrowings

19

 

 

ARTICLE 2

THE CREDITS

 

 

Section 2.01. Commitments to Lend

19

Section 2.02. Notice of Borrowings

20

Section 2.03. Notice to Lenders; Funding of Loans

21

Section 2.04. Registry; Notes

22

Section 2.05. Maturity of Loans

22

Section 2.06. Interest Rates

23

Section 2.07. Fees

24

Section 2.08. Optional Termination or Reduction of Sublimits; Changes to
Sublimits

24

Section 2.09. Method of Electing Interest Rates

25

Section 2.10. Mandatory Termination of Commitments

26

Section 2.11. Optional Prepayments

26

Section 2.12. General Provisions as to Payments

27

Section 2.13. Funding Losses

28

Section 2.14. Computation of Interest and Fees

28

Section 2.15. Letters of Credit

28

Section 2.16. Regulation D Compensation

33

Section 2.17. Increase in Commitments; Additional Lenders

33

Section 2.18. Swingline Loans

34

Section 2.19. Defaulting Lenders

37

 

 

ARTICLE 3

CONDITIONS

 

 

Section 3.01. Initial Effective Date

40

Section 3.02. Second Effective Date

41

Section 3.03. Borrowings And Issuance Of Letters Of Credit

42

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01. Organization and Power

43

 

i

--------------------------------------------------------------------------------


 

Section 4.02. Corporate and Governmental Authorization; No Contravention

43

Section 4.03. Binding Effect

44

Section 4.04. Financial Information

44

Section 4.05. Regulation U

44

Section 4.06. Litigation

45

Section 4.07. Compliance with Laws

45

Section 4.08. Taxes

45

 

 

ARTICLE 5

COVENANTS

 

 

Section 5.01. Information

45

Section 5.02. Payment of Taxes

47

Section 5.03. Maintenance of Property; Insurance

48

Section 5.04. Maintenance of Existence

48

Section 5.05. Compliance with Laws

48

Section 5.06. Books and Records

48

Section 5.07. Negative Pledge

49

Section 5.08. Consolidations, Mergers and Sales of Assets

51

Section 5.09. Use of Proceeds

51

Section 5.10. Indebtedness/Capitalization Ratio

51

 

 

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default

51

Section 6.02. Notice of Default

53

Section 6.03. Cash Collateral

54

 

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

Section 7.01. Appointment and Authorization

54

Section 7.02. Administrative Agent and Affiliates

54

Section 7.03. Action by Administrative Agent

54

Section 7.04. Consultation with Experts

54

Section 7.05. Liability of Administrative Agent

54

Section 7.06. Indemnification

55

Section 7.07. Credit Decision

55

Section 7.08. Successor Administrative Agent

55

Section 7.09. Administrative Agent’s Fee

56

Section 7.10. Other Agents

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

56

Section 8.02. Illegality

57

Section 8.03. Increased Cost and Reduced Return

57

Section 8.04. Taxes

59

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans

63

Section 8.06. Substitution of Lender; Termination Option

63

 

 

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices

64

Section 9.02. No Waivers

65

Section 9.03. Expenses; Indemnification

65

Section 9.04. Sharing of Set-offs

66

Section 9.05. Amendments and Waivers

67

Section 9.06. Successors and Assigns

67

Section 9.07. Collateral

70

Section 9.08. Confidentiality

70

Section 9.09. Governing Law; Submission to Jurisdiction

71

Section 9.10. Counterparts; Integration

71

Section 9.11. WAIVER OF JURY TRIAL

71

Section 9.12. USA Patriot Act

71

Section 9.13. Termination of Commitments Under Existing Credit Agreements

71

Section 9.14. No Fiduciary Duty

72

Section 9.15. Survival

72

 

 

COMMITMENT SCHEDULE

 

PRICING SCHEDULE

 

 

 

EXHIBIT A -

Note

 

EXHIBIT B -

Opinion of Internal Counsel of the Borrower

 

EXHIBIT C -

Opinion of Special Counsel for the Borrower

 

EXHIBIT D -

Assignment and Assumption Agreement

 

EXHIBIT E -

Extension Agreement

 

EXHIBIT F -

Notice of Issuance

 

EXHIBIT G -

Approved Form of Letter of Credit

 

EXHIBIT H -

Form of Joinder

 

EXHIBIT I -

Progress Energy, Inc. Consent

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

AGREEMENT dated as of November 18, 2011 (as amended by Amendment No. 1 and
Consent, dated as of December 18, 2013) among DUKE ENERGY CORPORATION, DUKE
ENERGY CAROLINAS, LLC, DUKE ENERGY OHIO, INC., DUKE ENERGY INDIANA, INC., DUKE
ENERGY KENTUCKY, INC., DUKE ENERGY PROGRESS, INC. (f/k/a PROGRESS ENERGY
CAROLINAS, INC.) and DUKE ENERGY FLORIDA, INC. (f/k/a PROGRESS ENERGY
FLORIDA, INC.) as Borrowers, the Lenders from time to time party hereto, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A.
and THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agents, and BANK OF CHINA,
NEW YORK BRANCH, BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, JPMORGAN CHASE BANK, N.A., THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. and UBS SECURITIES LLC, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Additional Lender” means any financial institution that becomes a Lender for
purposes hereof pursuant to Section 2.17 or 8.06.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
each Borrower) duly completed by such Lender.

 

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents.

 

“Aggregate Exposure” means, with respect to any Lender at any time, the
aggregate amount of its Borrower Exposures to all Borrowers at such time.

 

“Agreement” means this Agreement as the same may be amended from time to time.

 

“Amendment Effective Date” means December 18, 2013, being the date on which that
certain Amendment No. 1 and Consent among the Borrowers, the Lenders party
thereto, the Issuing Lenders party thereto, the Swingline Lender and the
Administrative Agent became effective.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to Euro-Dollar Loans, Swingline Loans or
Base Rate Loans to any Borrower, the applicable rate per annum for such Borrower
determined in accordance with the Pricing Schedule.

 

“Appropriate Share” has the meaning set forth in Section 8.03(d).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Availability Percentage” means, with respect to each Borrower at any time, the
percentage which such Borrower’s Sublimit bears to the aggregate amount of the
Commitments, all determined as of such time.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (or any similar proceeding), or
generally fails to pay its debts as such debts become due, or admits in writing
its inability to pay its debts generally, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
assets appointed for it, or, in the good faith determination of the
Administrative Agent (or, if the Administrative Agent is the subject of the
Bankruptcy Event, the Required Lenders), has taken any action in furtherance of,
or indicating its

 

2

--------------------------------------------------------------------------------


 

consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day for which the same is to be calculated, the
highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and
(c) the LIBOR Market Index Rate plus 1%.  Each change in the Base Rate shall
take effect simultaneously with the corresponding change in the rates described
in clauses (a), (b) or (c) above, as the case may be.

 

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

 

“Borrower” means each of Duke Energy Carolinas, Duke Energy Ohio, Duke Energy
Indiana, Duke Energy Kentucky, the Company and, on and after the Second
Effective Date, Duke Energy Florida and Duke Energy Progress.  References herein
to “the Borrower” in connection with any Loan or Group of Loans or any Letter of
Credit hereunder are to the particular Borrower to which such Loan or Loans are
made or proposed to be made or at whose request and for whose account such
Letter of Credit is issued or proposed to be issued.

 

“Borrower Exposure” means, with respect to any Lender and any Borrower at any
time, (i) an amount equal to the product of such Lender’s Percentage and such
Borrower’s Sublimit (whether used or unused) at such time or (ii) if such
Lender’s Commitment shall have terminated, either generally or with respect to
such Borrower, or if such Borrower’s Sublimit shall have been reduced to zero,
the sum of the aggregate outstanding principal amount of its Loans (other than
Swingline Loans) to such Borrower, the aggregate amount of its Letter of Credit
Liabilities in respect of such Borrower and the amount of its Swingline Exposure
in respect of such Borrower at such time.

 

“Borrower Maturity Date” means, with respect to any Revolving Credit Loan to any
Borrower other than the Company, the first anniversary of the date of the
Borrowing of such Revolving Credit Loan; provided that if the Borrower
designates such Borrowing as long-term in its Notice of Borrowing, then the
Borrower Maturity Date shall not be applicable thereto.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

3

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances.

 

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

 

“Co-Documentation Agents” means each of Bank of China, New York Branch, Barclays
Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, JPMorgan
Chase Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., and UBS Securities
LLC, in its capacity as documentation agent in respect of this Agreement.

 

“Commitment” means (i) with respect to any Lender listed on the signature
pages hereof, the amount set forth opposite its name on the Commitment Schedule
as its Initial Commitment, which amount, subject to the conditions in
Section 3.02, shall be increased by the amount set forth opposite its name on
the Commitment Schedule as its Delayed Additional Commitment, and (ii) with
respect to each Additional Lender or Assignee which becomes a Lender pursuant to
Sections 2.17, 8.06 and 9.06(c), the amount of the Commitment thereby assumed by
it, in each case as such amount may from time to time be reduced pursuant to
Sections 2.08, 2.10, 8.06 or 9.06(c) or increased pursuant to Sections 2.17,
8.06 or  9.06(c).

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Commitment Termination Date” means, for each Lender, December 18, 2018, as such
date may be extended from time to time with respect to such Lender pursuant to
Section 2.01(b) or, if such day is not a Euro-Dollar Business Day, the next
preceding Euro-Dollar Business Day.

 

“Company” means Duke Energy Corporation, a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means, with respect to any Lender or Agent, taxes that
are imposed on or measured by net income (however denominated), franchise taxes
or branch profits taxes, in each case, imposed as a result of a connection
(including any former connection) between such Lender or Agent and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Agent having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Loan, this
Agreement or any Note).

 

“Consolidated Capitalization” means, with respect to any Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of such Borrower,
(ii) consolidated common equityholders’ equity as would appear on a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of such Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of such Borrower and (v) minority interests as would appear on a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

 

“Consolidated Indebtedness” means, at any date, with respect to any Borrower,
all Indebtedness of such Borrower and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of such Borrower and
its Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of such Borrower.

 

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

“Co-Syndication Agents” means each of Bank of America, N.A. and The Royal Bank
of Scotland plc, in its capacity as syndication agent in respect of this
Agreement.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be

 

5

--------------------------------------------------------------------------------


 

funded, (ii) fund any portion of its participations in Letters of Credit
required to be funded by it hereunder within two Domestic Business Days of the
date required to be funded or (iii) pay over to any Lender Party any other
amount required to be paid by it hereunder within two Domestic Business Days of
the date required to be paid, unless, in the case of clause (i) or (iii) above,
such Lender notifies the Administrative Agent (or, if the Administrative Agent
is the Defaulting Lender, the Required Lenders) in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Administrative Agent (or, if the
Administrative Agent is the Defaulting Lender, the Required Lenders) or the
Company, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement unless such Lender notifies the Administrative Agent (or,
if the Administrative Agent is the Defaulting Lender, the Required Lenders) in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent (or, if the Administrative
Agent is the Defaulting Lender, the Required Lenders) and the Company of such
certification in form and substance satisfactory to the Administrative Agent
(or, if the Administrative Agent is the Defaulting Lender, the Required Lenders)
and the Company, or (d) has become (or has a direct or indirect Parent that has
become) the subject of a Bankruptcy Event.  Any determination by the
Administrative Agent (or, if the Administrative Agent is the Defaulting Lender,
the Required Lenders) that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Company and each Lender.

 

“Delayed Additional Commitments” means the incremental amounts of Commitments so
identified in the Commitment Schedule.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

 

6

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.

 

“Duke Energy Carolinas” means Duke Energy Carolinas, LLC, a North Carolina
limited liability company.

 

“Duke Energy Carolinas Mortgage” means the First and Refunding Mortgage between
Duke Energy Carolinas and JPMorgan Chase Bank, N.A., as successor trustee, dated
as of December 1, 1927 as amended or supplemented from time to time.

 

“Duke Energy Indiana” means Duke Energy Indiana, Inc., an Indiana corporation.

 

“Duke Energy Indiana First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of September 1, 1939, between Duke Energy Indiana and
Deutsche Bank National Trust Company, as successor trustee, as amended, modified
or supplemented from time to time, and any successor or replacement mortgage
trust indenture.

 

“Duke Energy Florida” means Duke Energy Florida, Inc. (f/k/a Progress Energy
Florida, Inc.), a Florida corporation.

 

“Duke Energy Florida Indenture” means the Indenture dated as of January 1, 1944,
between Duke Energy Florida and The Bank of New York Mellon, as successor
trustee, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“Duke Energy Kentucky” means Duke Energy Kentucky, Inc., a Kentucky corporation.

 

“Duke Energy Kentucky First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of February 1, 1949, between Duke Energy Kentucky and
The Bank of New York (successor to Irving Trust Company), as trustee, as
amended, modified or supplemented from time to time, and any successor or
replacement mortgage trust indenture.

 

“Duke Energy Ohio” means Duke Energy Ohio, Inc., an Ohio corporation.

 

“Duke Energy Ohio First Mortgage Trust Indenture” means the first mortgage trust
indenture, dated as of August 1, 1936, between Duke Energy Ohio and The Bank of
New York (successor to Irving Trust Company), as trustee, as

 

7

--------------------------------------------------------------------------------


 

amended, modified or supplemented from time to time, and any successor or
replacement mortgage trust indenture.

 

“Duke Energy Progress” means Duke Energy Progress, Inc. (f/k/a Progress Energy
Carolinas, Inc.), a North Carolina corporation.

 

“Duke Energy Progress Mortgage and Deed of Trust” means the Mortgage and Deed of
Trust, dated as of May 1, 1940, from Duke Energy Progress to the Bank of New
York Mellon and Ming Ryan (successor to Frederick G. Herbst), as successor
trustees, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“Equity Preferred Securities” means, with respect to any Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Borrower or any Subsidiary or other financing vehicle of such Borrower
that (i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the latest Commitment Termination Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Group” means, with respect to any Borrower, such Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with such
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

8

--------------------------------------------------------------------------------


 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrowers
and the Administrative Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 28, 2007, among the Company, Duke Energy Carolinas, Duke Energy
Ohio, Duke Energy Indiana, Duke Energy Kentucky, the banks party thereto, and
Wachovia Bank, National Association, as administrative agent, as amended by
Amendment No. 1 dated as of March 10, 2008.

 

“Existing Duke Letter of Credit” means each letter of credit outstanding under
the Existing Credit Agreement on the Initial Effective Date.

 

“Existing Progress Credit Agreements” means (i) the Credit Agreement dated as of
October 15, 2010 among Duke Energy Florida, as borrower, Bank of America, N.A.,
as administrative agent, and the lenders party thereto, (ii) the Credit
Agreement dated as of October 15, 2010 among Duke Energy Progress, as borrower,
Wells Fargo Bank, N.A., as administrative agent, and the lenders party thereto,
and (iii) the Existing Progress Parent Credit Agreement.

 

“Existing Progress Letter of Credit” means each letter of credit outstanding
under the Existing Progress Parent Credit Agreement or the Existing Progress
Parent LC Facility on the Second Effective Date.

 

“Existing Progress Parent Credit Agreement” means the Credit Agreement dated as
of May 3, 2006, as amended and modified, among Progress Energy, Inc., as
borrower, Citibank, N.A., as administrative agent, and the lenders party
thereto, as amended.

 

9

--------------------------------------------------------------------------------


 

“Existing Progress Parent LC Facility” means the Letter of Credit Agreement
dated as of July 1, 2011, as amended and modified, between Progress
Energy, Inc., as borrower, and Wells Fargo, as issuer.

 

“Facility Fee Rate” means, with respect to any Borrower, the applicable rate per
annum for such Borrower determined in accordance with the Pricing Schedule.

 

“FATCA” has the meaning set forth in Section 8.04(a).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Wells Fargo on such day on such transactions
as determined by the Administrative Agent.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any international, foreign, federal, state,
regional, county, local or other governmental or quasi-governmental authority.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans to the same Borrower having the same Interest Period at such
time; provided that, if a Loan of any particular Lender is converted to or made
as a Base Rate Loan pursuant to Article 8, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been if it had
not been so converted or made.

 

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants.  Notwithstanding anything herein to the contrary, “Hedging

 

10

--------------------------------------------------------------------------------


 

Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

 

“Increased Commitments” has the meaning set forth in Section 2.17.

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or repurchases of
preferred stock or member interests or other preferred or priority equity
interests and (ix) any obligations of such Person (in the nature of principal or
interest) in respect of acceptances or similar obligations issued or created for
the account of such Person.

 

“Indemnitee” has the meaning set forth in Section 9.03.

 

“Initial Commitments” means the initial amounts of Commitments so identified in
the Commitment Schedule.

 

“Initial Effective Date” means the date on which this Agreement becomes
effective pursuant to Section 3.01.

 

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

 

Borrower

 

Initial Sublimit

 

 

 

 

 

Company

 

$

2,250,000,000

 

 

 

 

 

 

Duke Energy Carolinas

 

$

1,000,000,000

 

 

 

 

 

 

Duke Energy Indiana

 

$

700,000,000

 

 

 

 

 

 

Duke Energy Progress

 

$

750,000,000

 

 

 

 

 

 

Duke Energy Florida

 

$

650,000,000

 

 

 

 

 

 

Duke Energy Ohio

 

$

550,000,000

 

 

11

--------------------------------------------------------------------------------


 

Borrower

 

Initial Sublimit

 

 

 

 

 

 

Duke Energy Kentucky

 

$

100,000,000

 

 

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

 

(a)      any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

 

(b)      any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month;

 

provided further that no Interest Period applicable to any Loan of any Lender
may end after such Lender’s Commitment Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

 

“Issuing Lender” means (i) each of Bank of America, N.A., Bank of China, New
York Branch, Barclays Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands
Branch, JPMorgan Chase Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., The
Royal Bank of Scotland plc, UBS AG, Stamford Branch and Wells Fargo, and
(ii) any other Lender that may agree to issue letters of credit hereunder, in
each case as issuer of a Letter of Credit hereunder.  No Issuing Lender shall be
obligated to issue any Letter of Credit hereunder if, after giving effect
thereto, the aggregate Letter of Credit Liabilities in respect of all Letters of
Credit issued by such Issuing Lender hereunder would exceed (i) in the case of
each Issuing Lender named in clause (i) above, $100,000,000 (as such

 

12

--------------------------------------------------------------------------------


 

amount may be modified from time to time by agreement between the Company and
such Issuing Lender) or (ii) with respect to any other Issuing Lender, such
amount (if any) as may be agreed for this purpose from time to time by such
Issuing Lender and the Company.  For avoidance of doubt, the limitations in the
preceding sentence are for the exclusive benefit of the respective Issuing
Lenders, are incremental to the other limitations specified herein on the
availability of Letters of Credit and do not affect such other limitations.

 

“Joinder Agreement” means a joinder agreement between each Progress Borrower and
the Administrative Agent in substantially the form of Exhibit H.

 

“Lender” means each bank or other financial institution listed on the signature
pages hereof, each Additional Lender, each Assignee which becomes a Lender
pursuant to Section 9.06(c), and their respective successors.  Each reference
herein to a “Lender” shall, unless the context otherwise requires, include the
Swingline Lender and each Issuing Lender in such capacity.

 

“Lender Party” means any of the Lenders, the Issuing Lenders and the Agents.

 

“Letter of Credit” means a stand-by letter of credit issued or to be issued
hereunder by an Issuing Lender in accordance with Section 2.15, including the
Existing Duke Letters of Credit and, on and after the Second Effective Date, the
Existing Progress Letters of Credit.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by all
Borrowers in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as appears on the display designated as Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service or any successor to or, if
such service is not available, substitute for such service providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits are
offered to leading banks in the London interbank deposit market), approximately
11:00 a.m. London time, for such day; or if such day is not a Euro-Dollar
Business Day, for the immediately preceding Euro-Dollar Business Day (or if not
so reported, then as determined by the Administrative Agent from another
recognized source or interbank quotation.)

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, any Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject

 

13

--------------------------------------------------------------------------------


 

to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“Loan” means a Revolving Credit Loan or a Swingline Loan; provided that
Swingline Loans shall be subject to only those provisions of Article 2 which are
specifically made applicable to Swingline Loans.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Long-Dated Letter of Credit” means a Letter of Credit having an expiry date
later than the fifth Domestic Business Day prior to the Commitment Termination
Date of the Issuing Lender.

 

“Material Debt” means, with respect to any Borrower, Indebtedness of such
Borrower or any of its Material Subsidiaries in an aggregate principal amount
exceeding $150,000,000.

 

“Material Plan” has the meaning set forth in Section 6.01(i).

 

“Material Subsidiary” means at any time, with respect to any Borrower, any
Subsidiary of such Borrower that is a “significant subsidiary” (as such term is
defined on the Initial Effective Date in Regulation S-X of the Securities and
Exchange Commission (17 CFR 210.1-02(w)), but treating all references therein to
the “registrant” as references to such Borrower).

 

“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be increased from time
to time pursuant to Section 2.17:

 

Borrower

 

Maximum Sublimit

 

 

 

 

 

Company

 

$

3,000,000,000

 

 

 

 

 

 

Duke Energy Carolinas

 

$

1,500,000,000

 

 

 

 

 

 

Duke Energy Progress

 

$

1,000,000,000

 

 

 

 

 

 

Duke Energy Florida

 

$

1,000,000,000

 

 

 

 

 

 

Duke Energy Ohio

 

$

750,000,000

 

 

 

 

 

 

Duke Energy Indiana

 

$

750,000,000

 

 

 

 

 

 

Duke Energy Kentucky

 

$

150,000,000

 

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
January 8, 2011 among the company, Diamond Acquisition Corporation and Progress
Energy, Inc, as amended, modified or supplemented from time to time.

 

14

--------------------------------------------------------------------------------


 

“Merger Effective Date” means the date of the closing of the transaction
contemplated under the Merger Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Indenture” means in the case of each of Duke Energy Carolinas, Duke
Energy Ohio, Duke Energy Indiana, Duke Energy Kentucky, Duke Energy Progress and
Duke Energy Florida, the Duke Energy Carolinas Mortgage, the Duke Energy Ohio
First Mortgage Trust Indenture, the Duke Energy Indiana First Mortgage Trust
Indenture, the Duke Energy Kentucky First Mortgage Trust Indenture, the Duke
Energy Progress Mortgage and Deed of Trust or the Duke Energy Florida Indenture,
respectively.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05(a) and (ii) has been approved by the
Required Lenders.

 

“Notes” means promissory notes of a Borrower, in the form required by
Section 2.04, evidencing the obligation of such Borrower to repay the Loans made
to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.09(b)

 

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

 

“Other Taxes” has the meaning set forth in Section 8.04(a).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

 

15

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco, California
as its Prime Rate.  Any change in the interest rate resulting from a change in
the Prime Rate shall become effective as of 12:01 a.m. of the Domestic Business
Day on which each change in the Prime Rate is announced by the Administrative
Agent.  The Prime Rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

 

“Progress Borrowers” means Duke Energy Florida and Duke Energy Progress.

 

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” means, at any time, the obligation of the Borrower
then outstanding under Section 2.15 to reimburse the Issuing Lender for amounts
paid by the Issuing Lender in respect of any one or more drawings under a Letter
of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators and managers of such Person and of such Person’s
Subsidiaries and Affiliates.

 

“Removed Borrower” has the meaning set forth in Section 9.05(b)

 

16

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having at least 51% in aggregate
amount of the Aggregate Exposures at such time (exclusive in each case of the
Aggregate Exposure(s) of any Defaulting Lender(s)) .

 

“Revolving Credit Loan” means a loan made or to be made by a Lender pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Revolving Credit Loan” shall refer to the combined principal amount
resulting from such combination or to each of the separate principal amounts
resulting from such subdivision, as the case may be.

 

“Revolving Credit Period” means, with respect to any Lender, the period from and
including the Initial Effective Date to but not including its Commitment
Termination Date.

 

“Second Effective Date” means the date on which the Delayed Additional
Commitments become effective pursuant to Section 3.02.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Sections 2.08 and 2.17;
provided that a Borrower’s Sublimit shall at no time exceed such Borrower’s
Maximum Sublimit.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

 

“Substantial Assets” means, with respect to any Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of such
Borrower and its Consolidated Subsidiaries, taken as a whole.

 

“Swingline Exposure” means, with respect to any Lender, an amount equal to such
Lender’s Percentage of the aggregate outstanding principal amount of Swingline
Loans.

 

“Swingline Lender” means Wells Fargo, in its capacity as the Swingline Lender
under the swing loan facility described in Section 2.18.

 

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

 

17

--------------------------------------------------------------------------------


 

“Swingline Termination Date”  means the tenth Domestic Business Day prior to
Wells Fargo’s Commitment Termination Date.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan,
determined on a plan termination basis using the assumptions under 4001(a)(18)
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 8.04(a).

 

“U.S. Tax Law Change” has the meaning set forth in Section 8.04(a).

 

“Utilization Limits” means the requirements that (i) for any Lender, the
aggregate outstanding principal amount of its Loans (other than Swingline Loans)
to all Borrowers hereunder plus the aggregate amount of its Letter of Credit
Liabilities plus its Swingline Exposure shall at no time exceed the amount of
its Commitment and (ii) for any Borrower, the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account shall at no
time exceed its Sublimit.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the relevant Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of such Borrower and its Consolidated Subsidiaries
delivered to the Lenders; provided, that if the Company notifies the
Administrative Agent that it wishes to amend the financial covenant in
Section 5.10 to eliminate the effect of any change in generally accepted
accounting principles on the operation

 

18

--------------------------------------------------------------------------------


 

of such covenant (or if the Administrative Agent notifies the Company that the
Required Lenders wish to amend Section 5.10 for such purpose), then each
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles as in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.

 

Section 1.03.  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to a single Borrower
pursuant to Article 2 on a single date and for a single Interest Period. 
Borrowings are classified for purposes of this Agreement by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro Dollar Loans).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments to Lend.  (a) Revolving Credit Loans. During its
Revolving Credit Period, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to each Borrower pursuant
to this subsection from time to time; provided that, immediately after each such
loan is made, the Utilization Limits are not exceeded.  Each Borrowing under
this subsection shall be in an aggregate principal amount of $10,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.03(b)) and shall be made
from the several Lenders ratably in proportion to their respective Commitments
in effect on the date of Borrowing; provided that, if the Interest Period
selected by the Borrower for a Borrowing would otherwise end after the
Commitment Termination Dates of some but not all Lenders, the Borrower may in
its Notice of Borrowing elect not to borrow from those Lenders whose Commitment
Termination Dates fall prior to the end of such Interest Period.  Within the
foregoing limits, the Borrowers may borrow under this subsection (a), or to the
extent permitted by Section 2.11, prepay Loans and reborrow at any time during
the Revolving Credit Periods under this subsection (a).

 

(b)           Extension of Commitments.  (i) The Company may, so long as no
Default then exists and the representations and warranties of the Borrowers
contained herein are true and correct at the time of notice, upon notice to the
Administrative Agent not less than 60 days but no more than 90 days prior to any
anniversary of the Amendment Effective Date, propose to extend the Commitment
Termination Dates for an additional one-year period measured from the Commitment
Termination Dates then in effect; provided that there shall be no more than two
such extensions.  The Administrative Agent shall promptly notify the Lenders of
receipt of such request.  Each Lender shall endeavor to respond to

 

19

--------------------------------------------------------------------------------


 

such request, whether affirmatively or negatively (such determination in the
sole discretion of such Lender), by notice to the Company and the Administrative
Agent within 30 days.  Subject to the execution by the Borrowers, the
Administrative Agent and such Lenders of a duly completed Extension Agreement in
substantially the form of Exhibit E, the Commitment Termination Date applicable
to the Commitment of each Lender so affirmatively notifying the Company and the
Administrative Agent shall be extended for the period specified above; provided
that no Commitment Termination Date of any Lender shall be extended unless
Lenders having Commitments in an aggregate amount equal to at least 51% of the
Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments.

 

(ii)           Any Lender which does not give such notice to the Company and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Lender shall terminate on its
Commitment Termination Date determined without giving effect to such requested
extension.  The Company may, in accordance with Section 8.06, designate another
bank or other financial institution (which may be, but need not be, an extending
Lender) to replace a non-extending Lender.  On the date of termination of any
Lender’s Commitment as contemplated by this paragraph, the respective
participations of the other Lenders in all outstanding Letters of Credit and
Swingline Loans shall be redetermined on the basis of their respective
Commitments after giving effect to such termination, and the participation
therein of the Lender whose Commitment is terminated shall terminate; provided
that the Borrowers shall, if and to the extent necessary to permit such
redetermination of participations in Letters of Credit and Swingline Loans
within the limits of the Commitments which are not terminated, prepay on such
date all or a portion of the outstanding Loans or, to the extent that such
redetermination cannot be effected within the limits of the Commitments even
after all outstanding Loans have been prepaid, then the Borrowers shall Cash
Collateralize the Letters of Credit to the extent of the excess, and such
redetermination and termination of participations in outstanding Letters of
Credit and Swingline Loans shall be conditioned upon their having done so.

 

Section 2.02.  Notice of Borrowings.  The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. (Eastern time)
on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:

 

(a)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of
a Euro-Dollar Borrowing;

 

(b)           the aggregate amount of such Borrowing;

 

(c)           whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate;

 

20

--------------------------------------------------------------------------------


 

(d)           in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period; and

 

(e)           if applicable, the designation contemplated by the definition of
Borrower Maturity Date.

 

Unless the Borrower shall have given notice to Administrative Agent not later
than 11:00 A.M. (Eastern time) on the date on which any payment of a
Reimbursement Obligation is due to an Issuing Lender or on the scheduled date of
maturity of a Swingline Loan to the effect that the Borrower will make such
payment with funds from another source, the Borrower shall be deemed to have
given a Notice of Borrowing for a Base Rate Borrowing on such date in the
minimum amount permitted by Section 2.01 that equals or exceeds the amount of
such Reimbursement Obligation or Swingline Loan.

 

Section 2.03.  Notice to Lenders; Funding of Loans.  (a)  Upon receipt (or
deemed receipt) of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s share
(if any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

 

(b)           Not later than 1:00 P.M. (Eastern time) on the date of each
Borrowing, each Lender participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other immediately available funds, to the Administrative Agent at its
address specified in or pursuant to Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent will disburse the funds so received
from the Lenders to an account designated by an Approved Officer of the
Borrower; provided that to the extent that all or a portion of such Borrowing is
to be applied to a Reimbursement Obligation or a Swingline Loan of the Borrower
as contemplated by Sections 2.02 and 2.18(h), the Administrative Agent shall
distribute to the applicable Issuing Lender or the Swingline Lender, as the case
may be, the appropriate portion of such funds.

 

(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to 1:00 P.M. (Eastern time) on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.03 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and, if such Lender shall not have made such payment within two Domestic
Business Days of demand therefor, the Borrower agrees to repay to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.06 and (ii) in the case of such Lender, the Federal Funds Rate.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.

 

(d)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make a Loan on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 

Section 2.04.  Registry; Notes.  (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender and each repayment of any Loan made by such
Lender.  Any such recordation by the Administrative Agent on the Register shall
be conclusive, absent manifest error.  Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrowers’ obligations
hereunder.

 

(b)           Each Borrower hereby agrees that, promptly upon the request of any
Lender at any time, such Borrower shall deliver to such Lender a duly executed
Note, in substantially the form of Exhibit A hereto, payable to such Lender or
its registered assigns as permitted pursuant to Section 9.06 and representing
the obligation of such Borrower to pay the unpaid principal amount of the Loans
made to such Borrower by such Lender, with interest as provided herein on the
unpaid principal amount from time to time outstanding.

 

(c)           Each Lender shall record the date, amount and maturity of each
Loan (including Swingline Loans) made by it and the date and amount of each
payment of principal made by the Borrower with respect thereto, and each Lender
receiving a Note pursuant to this Section, if such Lender so elects in
connection with any transfer or enforcement of its Note, may endorse on the
schedule forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of such Lender to make any such recordation or endorsement shall not
affect the obligations of any Borrower hereunder or under the Notes.  Such
Lender is hereby irrevocably authorized by each Borrower so to endorse its Note
and to attach to and make a part of its Note a continuation of any such schedule
as and when required.

 

Section 2.05.  Maturity of Loans.  Each Revolving Credit Loan made by any Lender
shall mature, and the principal amount thereof shall be due and

 

22

--------------------------------------------------------------------------------


 

payable together with accrued interest thereon, on the earlier of the Commitment
Termination Date of such Lender and the applicable Borrower Maturity Date (if
any).

 

Section 2.06.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the
Applicable Margin for such day plus the Base Rate for such day.  Such interest
shall be payable quarterly in arrears on each Quarterly Payment Date, at
maturity and on the date of termination of the Commitments in their entirety. 
Any overdue principal of or overdue interest on any Base Rate Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 1% plus the Applicable Margin for such day plus the Base Rate for
such day.

 

(b)           Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or, if such service is not available,
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits that are offered to leading
banks in the London interbank deposit market) at approximately 11:00 A.M.
(London time) two Euro-Dollar Business Days prior to the commencement of such
Interest Period, as the rate for U.S. dollar deposits with a maturity comparable
to such Interest Period.  In the event that such rate is not so available at
such time for any reason, then the “London Interbank Offered Rate” for such
Interest Period shall be the average (rounded upward, if necessary, to the next
higher 1/16 of 1%) of the respective rates per annum at which deposits in U.S.
dollars are offered to leading banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Loan of such leading banks to which such Interest Period
is to apply and for a period of time comparable to such Interest Period.

 

(c)           Any overdue principal of or overdue interest on any Euro-Dollar
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 1% plus the higher of (i) the sum of the
Applicable Margin for such day plus the London Interbank Offered Rate

 

23

--------------------------------------------------------------------------------


 

applicable to such Loan at the date such payment was due and (ii) the rate
applicable to Base Rate Loans for such day.

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the participating Lenders by facsimile of each rate
of interest so determined, and its determination thereof shall be conclusive in
the absence of manifest error unless the Borrower raises an objection thereto
within five Domestic Business Days after receipt of such notice.

 

Section 2.07.  Fees.  (a)  Facility Fees.  Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in proportion to
their related Borrower Exposures, a facility fee calculated for each day at the
Facility Fee Rate for such day (determined in accordance with the Pricing
Schedule) on the aggregate amount of such Borrower’s Borrower Exposures on such
day.  Such facility fee shall accrue for each day from and including the Initial
Effective Date but excluding the day on which the related Borrower Exposures are
reduced to zero.

 

(b)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent (i) for the account of the Lenders ratably a letter of
credit fee accruing daily on the aggregate amount then available for drawing
under all outstanding Letters of Credit issued for its account at a rate per
annum equal to the then Applicable Margin for Euro-Dollar Loans and (ii) for the
account of each Issuing Lender a letter of credit fronting fee accruing daily on
the aggregate amount then available for drawing under all Letters of Credit
issued by such Issuing Lender for its account at a rate per annum of 0.20% (or
such other rate as may be mutually agreed from time to time by the Borrower and
such Issuing Lender).

 

(c)           Ticking Fee.  The Company shall pay to the Administrative Agent,
for the account of the Lenders ratably in proportion to their Percentages, a
ticking fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Schedule) on the aggregate amount of
Delayed Additional Commitments, such fee to accrue beginning on the date that is
90 days after the Initial Effective Date and ending on the earliest of (i) the
Second Effective Date, (ii) July 8, 2012, and (iii) the date on which the Merger
Agreement is terminated.

 

(d)           Payments.  Accrued fees under this Section for the account of any
Lender shall be payable quarterly in arrears on each Quarterly Payment Date and
upon such Lender’s Commitment Termination Date (and, if later, the date the
Borrower Exposure of such Lender in respect of any Borrower is reduced to zero).

 

Section 2.08.  Optional Termination or Reduction of Sublimits; Changes to
Sublimits.  (a) The Company may, upon not less than three Domestic Business
Days’ notice to the Administrative Agent, reallocate amounts of the Commitments
among the respective Sublimits of the Borrowers (i.e., reduce the

 

24

--------------------------------------------------------------------------------


 

Sublimits of one or more Borrowers and increase the Sublimits of one or more
other Borrowers by the same aggregate amount); provided (i) each Sublimit shall
be a multiple of $5,000,000 at all times, (ii) a Borrower’s Sublimit may not be
reduced to an amount less than the sum of the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account, (iii) a
Borrower’s Sublimit may not be increased to an amount greater than its Maximum
Sublimit, (iv) the sum of the Sublimits of the respective Borrowers shall at all
times equal the aggregate amount of the Commitments and (v) any such increase in
a Borrower’s Sublimit shall be accompanied or preceded by evidence reasonably
satisfactory to the Administrative Agent as to appropriate corporate
authorization therefor.

 

(b)           Each Borrower other than the Company may, upon at least three
Domestic Business Days’ notice to the Administrative Agent, reduce its Sublimit
(i) to zero, if no Loans to it or Letter of Credit Liabilities for its account
are outstanding or (ii) by an amount of $10,000,000 or any larger multiple of
$5,000,000 so long as, after giving effect to such reduction, its Sublimit is
not less than the sum of the aggregate principal amount of Loans outstanding to
it and the aggregate Letter of Credit Liabilities outstanding for its account. 
Upon any reduction in the Sublimit of a Borrower to zero pursuant to this
Section 2.08(b), such Borrower shall cease to be a Borrower hereunder.  The
aggregate amount of the Commitments will be automatically and simultaneously
reduced by the amount of each reduction in any Sublimit pursuant to this Section
2.08(b) or pursuant to Section 6.01.

 

Section 2.09.  Method of Electing Interest Rates.  (a)  The Loans included in
each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

 

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii)           if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, subject to Section 2.13 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or

 

25

--------------------------------------------------------------------------------


 

continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection 2.09(a) above;

 

(iii)          if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

(iv)          if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c)           Promptly after receiving a Notice of Interest Rate Election from
the Borrower pursuant to subsection 2.09(a) above, the Administrative Agent
shall notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower. If no Notice of Interest Rate Election
is timely received prior to the end of an Interest Period for any Group of
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans as of the last day of such Interest Period.

 

(d)           An election by the Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.03.

 

Section 2.10.  Mandatory Termination of Commitments.  The Commitment of each
Lender shall terminate on such Lender’s Commitment Termination Date.

 

Section 2.11.  Optional Prepayments.  (a)  The Borrower may (i) upon notice to
the Administrative Agent not later than 11:00 A.M. (Eastern time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’ notice to

 

26

--------------------------------------------------------------------------------


 

the Administrative Agent not later than 11:00 A.M. (Eastern time) prepay any
Group of Euro-Dollar Loans, in each case in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment and together with any additional
amounts payable pursuant to Section 2.13. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Lenders included in such
Group or Borrowing.

 

(b)           Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

 

Section 2.12.  General Provisions as to Payments.  (a)  The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
not later than 1:00 P.M. (Eastern time) on the date when due, in Federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in Section 9.01 and without reduction by reason of
any set-off, counterclaim or deduction of any kind.  The Administrative Agent
will promptly distribute to each Lender in like funds its ratable share of each
such payment received by the Administrative Agent for the account of the
Lenders.  Whenever any payment of principal of, or interest on, the Base Rate
Loans, Swingline Loans or Letter of Credit Liabilities or of fees shall be due
on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day.  Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.  If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

27

--------------------------------------------------------------------------------


 

Section 2.13.  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan (other than payments made by an Assignee
pursuant to Section 8.06(a) or by the Borrower pursuant to Section 8.06(b) in
respect of a Defaulting Lender’s Euro-Dollar Loans) or any Euro-Dollar Loan is
converted to a Base Rate Loan or continued as a Euro-Dollar Loan for a new
Interest Period (pursuant to Article 2, 6 or 8 or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails to borrow, prepay, convert or continue any Euro-Dollar Loans after notice
has been given to any Lender in accordance with Section 2.03(a), 2.09(c) or
2.11(b), the Borrower shall reimburse each Lender within 15 days after demand
for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

Section 2.14.  Computation of Interest and Fees.  Interest based on clause (a)
of the definition of Base Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
all fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

Section 2.15.  Letters of Credit.

 

(a)           Subject to the terms and conditions hereof, each Issuing Lender
agrees to issue Letters of Credit hereunder from time to time until the fifth
Domestic Business Day prior to its Commitment Termination Date upon the request
and for the account of any Borrower; provided that, immediately after each
Letter of Credit is issued, (i) the Utilization Limits shall not be exceeded and
(ii) the aggregate amount of the Letter of Credit Liabilities shall not exceed
$1,000,000,000.  Upon the date of issuance by the Issuing Lender of a Letter of
Credit, the Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Lender, a
participation to the extent of its Percentage in such Letter of Credit and the
related Letter of Credit Liabilities.

 

(b)           The Borrower shall give the Issuing Lender notice at least three
Domestic Business Days prior to the requested issuance of a Letter of Credit, or
in the case of a Letter of Credit substantially in the form of Exhibit G, at
least one Business Day prior to the requested issuance of such Letter of Credit,
specifying the date such Letter of Credit is to be issued and describing the
terms of such Letter of Credit (such notice, including any such notice given in
connection with

 

28

--------------------------------------------------------------------------------


 

the extension of a Letter of Credit, a “Notice of Issuance”), substantially in
the form of Exhibit F, appropriately completed. Upon receipt of a Notice of
Issuance, the Issuing Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit. The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such Letter of Credit shall be denominated in U.S.
dollars and shall be in such form and contain such terms as shall be reasonably
satisfactory to the Issuing Lender. Unless otherwise notified by the
Administrative Agent, the Issuing Lender may, but shall not be required to,
conclusively presume that all conditions precedent set forth in Article 3 have
been satisfied. The Borrower shall also pay to each Issuing Lender for its own
account issuance, drawing, amendment and extension charges in the amounts and at
the times as agreed between the Borrower and such Issuing Lender.  Except for
non-substantive amendments to any Letter of Credit for the purpose of correcting
errors or ambiguities or to allow for administrative convenience (which
amendments each Issuing Lender may make in its discretion with the consent of
the Borrower), the amendment, extension or renewal of any Letter of Credit shall
be deemed to be an issuance of such Letter of Credit.  If any Letter of Credit
contains a provision pursuant to which it is deemed to be automatically renewed
unless notice of termination is given by the Issuing Lender of such Letter of
Credit, the Issuing Lender shall timely give notice of termination if (i) as of
close of business on the seventeenth day prior to the last day upon which the
Issuing Lender’s notice of termination may be given to the beneficiaries of such
Letter of Credit, the Issuing Lender has received a notice of termination from
the Borrower or a notice from the Administrative Agent that the conditions to
issuance of such Letter of Credit have not been satisfied or (ii) the renewed
Letter of Credit would have a term not permitted by subsection (c) below.

 

(c)           No Letter of Credit shall have a term extending beyond the first
anniversary of the Commitment Termination Date of the applicable Issuing Lender.

 

(d)           Upon receipt from the beneficiary of any applicable Letter of
Credit of any notice of a drawing under such Letter of Credit, the Issuing
Lender shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
as a result of such demand or drawing and the payment date. The Borrower shall
be irrevocably and unconditionally obligated forthwith to reimburse the Issuing
Lender for any amounts paid by the Issuing Lender upon any drawing under any
Letter of Credit without presentment, demand, protest or other formalities of
any kind. All such amounts paid by the Issuing Lender and remaining unpaid by
the Borrower shall bear interest, payable on demand, for each day until paid at
a rate per annum equal to the Base Rate for such day plus, if such amount
remains unpaid for more than two Domestic Business Days, 1%.  In addition, each
Lender

 

29

--------------------------------------------------------------------------------


 

will pay to the Administrative Agent, for the account of the applicable Issuing
Lender, immediately upon such Issuing Lender’s demand at any time during the
period commencing after such drawing until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s ratable share of such drawing (in
proportion to its participation therein), together with interest on such amount
for each day from the date of the Issuing Lender’s demand for such payment (or,
if such demand is made after 12:00 Noon (Eastern time) on such date, from the
next succeeding Domestic Business Day) to the date of payment by such Lender of
such amount at a rate of interest per annum equal to the Federal Funds Rate and,
if such amount remains unpaid for more than five Domestic Business Days after
the Issuing Lender’s demand for such payment, at a rate of interest per annum
equal to the Base Rate plus 1%. The Issuing Lender will pay to each Lender
ratably all amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.

 

(e)           The obligations of the Borrower and each Lender under subsection
2.15(d) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

 

(i)            the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(ii)           the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), the Lenders (including
the Issuing Lender) or any other Person, whether in connection with this
Agreement or the Letter of Credit or any document related hereto or thereto or
any unrelated transaction;

 

(iii)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

(iv)          payment under a Letter of Credit to the beneficiary of such Letter
of Credit against presentation to the Issuing Lender of a draft or certificate
that does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Lender to make such payment shall not have been the
result of its willful misconduct or gross negligence; or

 

30

--------------------------------------------------------------------------------


 

(v)           any other act or omission to act or delay of any kind by any
Lender (including the Issuing Lender), the Administrative Agent or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this subsection (v), constitute a legal or equitable discharge of
the Borrower’s or the Lender’s obligations hereunder.

 

(f)            The Borrower hereby indemnifies and holds harmless each Lender
(including the Issuing Lender) and the Administrative Agent from and against any
and all claims, damages, losses, liabilities, costs or expenses which such
Lender or the Administrative Agent may incur (including, without limitation, any
claims, damages, losses, liabilities, costs or expenses which the Issuing Lender
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) any litigation arising with respect to any Letter
of Credit issued under this Agreement (whether or not the Issuing Lender shall
prevail in such litigation)), and none of the Lenders (including the Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection 2.15(e) above, as well as (i) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, facsimile or otherwise, (ii) any loss or delay in the transmission of any
document required in order to make a drawing under a Letter of Credit and
(iii) any consequences arising from causes beyond the control of the Issuing
Lender, including, without limitation, any government acts or any other
circumstances whatsoever, in making or failing to make payment under such Letter
of Credit; provided that the Borrower shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of the Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit. Nothing in this subsection 2.15(f) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

 

(g)           The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in Article 7 (other than Sections 7.08
and 7.09) with respect

 

31

--------------------------------------------------------------------------------


 

to any acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 7
included the Issuing Lender with respect to such acts or omissions and (ii) as
additionally provided herein with respect to the Issuing Lender.

 

(h)           On (i) the Initial Effective Date, each Issuing Lender that has
issued an Existing Duke Letter of Credit shall be deemed, without further action
by any party hereto, to have granted to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have acquired from the
Issuing Lender, a participation in such Existing Duke Letter of Credit and the
related Letter of Credit Liabilities in the proportion its respective Commitment
bears to the aggregate Commitments and (ii) the Second Effective Date, each
Issuing Lender that has issued an Existing Progress Letter of Credit shall be
deemed, without further action by any party hereto, to have granted to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have acquired from the Issuing Lender, a participation in such
Existing Progress Letter of Credit and the related Letter of Credit Liabilities
in the proportion its respective Commitment bears to the aggregate Commitments.
On and after the Initial Effective Date, each Existing Duke Letter of Credit
shall constitute a Letter of Credit for all purposes hereof, and on and after
the Second Effective Date, each Existing Progress Letter of Credit shall
constitute a Letter of Credit for all purposes hereof and, in the case of each
Existing Progress Letter of Credit, shall be deemed to have been issued
hereunder at the request and for the account of the Company.

 

(i)            By the 90th day preceding the Commitment Termination Date of the
Issuing Lender (or if such 90th day is not a Domestic Business Day, then on the
next preceding Domestic Business Day) (and on any subsequent date of issuance of
a Long-Dated Letter of Credit), the Borrower shall Cash Collateralize all
outstanding Long-Dated Letters of Credit (or such Long-Dated Letter or Credit).

 

(j)            Any increase in the Commitments pursuant to Section 2.17 shall be
subject to the condition that each Issuing Lender that at the time has an
outstanding Letter of Credit shall have given its written consent to each
Additional Lender and each increase in the Commitment of an existing Lender
(such consent not to be unreasonably withheld or delayed). The Company shall
request a similar consent from any other Issuing Lender (not to be unreasonably
withheld or delayed) prior to requesting a Letter of Credit to be issued by such
Issuing Lender. Any such other Issuing Lender that refuses to so consent shall
thereupon cease to be an Issuing Lender hereunder, although the provisions of
this Agreement applicable to Issuing Lenders shall continue to apply to it with
respect to the period during which such Lender was an Issuing Lender.  Any such
Issuing Lender’s refusal to consent shall have no impact on any increases in the
Commitments previously made.

 

32

--------------------------------------------------------------------------------


 

(k)           The participation of each Lender in any outstanding Letter of
Credit, and its obligations under this Section 2.15 with respect thereto, shall
terminate on its Commitment Termination Date, provided that if and to the extent
required hereunder, the Borrower shall have timely Cash Collateralized each such
Letter of Credit.

 

Section 2.16.  Regulation D Compensation.  In the event that a Lender is
required to maintain reserves of the type contemplated by the definition of
“Euro-Dollar Reserve Percentage”, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Borrower and the Administrative Agent, in which case
such additional interest on the Euro-Dollar Loans of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Euro-Dollar Business Days after
the giving of such notice and (y) shall notify the Borrower at least three
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section. Each such
notification shall be accompanied by such information as the Borrower may
reasonably request.

 

“Euro-Dollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

 

Section 2.17.  Increase in Commitments; Additional Lenders.  (a) Subsequent to
the Initial Effective Date, and so long as no Default then exists or would
result therefrom and the representations and warranties of the Borrowers
contained herein are true and correct at such time, the Company may, upon at
least 30 days’ notice to the Administrative Agent (which shall promptly provide
a copy of such notice to the Lenders), propose to increase the aggregate amount
of the Commitments in an aggregate amount of up to $2,000,000,000 (the amount of
any such increase, the “Increased Commitments”).  Each Lender party to this
Agreement at such time shall have the right (but no obligation), for a period of
15 days following receipt of such notice, to elect by notice to the Company and
the Administrative Agent to increase its Commitment hereunder.

 

33

--------------------------------------------------------------------------------


 

(b)           If any Lender party to this Agreement shall not elect to increase
its Commitment pursuant to subsection (a) of this Section, the Company may
designate another bank or other lenders (which may be, but need not be, one or
more of the existing Lenders) which at the time agree to (i) in the case of any
such lender that is an existing Lender, increase its Commitment and (ii) in the
case of any other such lender (an “Additional Lender”), become a party to this
Agreement.  The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Increased
Commitments.

 

(c)           An increase in the aggregate amount of the Commitments pursuant to
this Section 2.17 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrowers, by each Additional Lender, by each other Lender
whose Commitment is to be increased and by each Issuing Lender whose consent is
required pursuant to Section 2.15(j), setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of the Borrowers with respect to the Increased Commitments and such opinions of
counsel for the Borrowers with respect to the Increased Commitments as the
Administrative Agent may reasonably request.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17, (i) the respective Letter of Credit Liabilities and Swingline
Exposures of the Lenders shall be redetermined as of the effective date of such
increase and (ii) within five Domestic Business Days, in the case of any Group
of Base Rate Loans then outstanding, and at the end of the then current Interest
Period with respect thereto, in the case of any Group of Euro-Dollar Loans then
outstanding, the Borrower shall prepay such Group of Loans in its entirety and,
to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall reborrow Revolving Credit Loans from
the Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Revolving Credit Loans are
held by the Lenders in such proportion.  In connection with any increase in the
aggregate amount of the Commitments pursuant to this Section, (i) the respective
Sublimits of the Borrowers shall be increased by an equal aggregate amount as
the Company may direct by notice to the Administrative Agent, subject to the
limitations set forth in Section 2.08(a) and (ii) the amount of the Maximum
Sublimit of each Borrower shall increase ratably on a percentage basis by the
same percentage as the Commitments are increased.

 

Section 2.18.  Swingline Loans.  (a)  Agreement to Lend.  From time to time
prior to the Swingline Termination Date, subject to the terms and conditions
hereof, the Swingline Lender agrees to make Swingline Loans to each Borrower
pursuant to this subsection; provided that, immediately after each Swingline
Loan

 

34

--------------------------------------------------------------------------------


 

is made (i) the Utilization Limits are not exceeded and (ii) the aggregate
outstanding principal amount of all Swingline Loans does not exceed
$350,000,000.  Each Swingline Loan shall be in a principal amount of $1,000,000
or any larger multiple thereof.  No Swingline Loan may be used to refinance an
outstanding Swingline Loan.  Within the foregoing limits, the Borrower may
borrow under this Section 2.18, prepay Swingline Loans and reborrow at any time
prior to the Swingline Termination Date under this Section 2.18.

 

(b)           Swingline Borrowing Procedure.  The Borrower shall give the
Swingline Lender notice not later than 2:00 P.M. (Eastern time) on the date of
each Swingline Loan, specifying the amount of such Loan and the date of such
borrowing, which shall be a Domestic Business Day.  Not later than 3:00 P.M.
(Eastern time) on the date of each Swingline Loan, the Swingline Lender shall,
unless it determines that any applicable condition specified in Article 3 has
not been satisfied, make available the amount of such Swingline Loan, in Federal
or other immediately available funds, to the Borrower at the Swingline Lender’s
address specified in or pursuant to Section 9.01.

 

(c)           Interest.  Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, payable at maturity, at a rate per annum
equal to the sum of the LIBOR Market Index Rate plus the Applicable Margin for
such day (or such other rate per annum as the Swingline Lender and the Borrower
may mutually agree).  Such interest shall be payable at the maturity of such
Swingline Loan and, with respect to the principal amount of any Swingline Loan
prepaid pursuant to subsection (d) or (e) below, upon the date of such
prepayment.  Any overdue principal of or interest on any Swingline Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of the Base Rate for such day plus 1%.

 

(d)           Maturity; Mandatory Prepayment.  Each Swingline Loan shall mature,
and the principal amount thereof shall be due and payable, on the earlier of the
date falling ten Domestic Business Days after such Loan is made and the
Swingline Termination Date.  In addition, on the date of each Borrowing of
Revolving Credit Loans pursuant to Section 2.01, the Administrative Agent shall
apply the proceeds thereof to prepay all Swingline Loans then outstanding.

 

(e)           Optional Prepayment.  The Borrower may prepay any Swingline Loan
in whole at any time, or from time to time in part in a principal amount of
$1,000,000 or any larger multiple thereof, by giving notice of such prepayment
to the Swingline Lender not later than 2:00 P.M. (Eastern time) on the date of
prepayment.

 

(f)            Euro-Dollar Protections.  The Swingline Lender shall be entitled
to the benefits of Sections 8.03 and 8.04 with respect to the Swingline Loans,
and solely for this purpose such Swingline Loan shall be deemed to be a
Euro-Dollar Loan having an Interest Period from and including the date such
Swingline Loan was made to but not including its maturity date.

 

35

--------------------------------------------------------------------------------


 

(g)           Payments.  All payments to any Swingline Lender under this
Section 2.09 shall be made to it at its address specified in or pursuant to
Section 9.01 in Federal or other immediately available funds, not later than
3:00 P.M. (Eastern time) on the date of payment.

 

(h)           Refunding Unpaid Swingline Loans.  If (w) any Swingline Loan is
not paid in full on its maturity date and the Swingline Lender so requests,
(x) the Swingline Loans become immediately due and payable pursuant to
Article 6, (y) the Commitments terminate at a time any Swingline Loans are
outstanding, or (z) requested by the Swingline Lender by written notice given to
the Administrative Agent not later than 10:00 A.M. (Eastern time) on any
Business Day, the Administrative Agent shall, by notice to the Lenders
(including the Swingline Lender, in its capacity as a Lender), require each
Lender to pay to the Administrative Agent for the account of the Swingline
Lender an amount equal to such Lender’s Percentage of the aggregate unpaid
principal amount of the Swingline Loans described in clause (w), (x), (y) or
(z) above, as the case may be.  Such notice shall specify the date on which such
payments are to be made, which shall be the first Domestic Business Day after
such notice is given.  Not later than 3:00 P.M. (Eastern time) on the date so
specified, each Lender shall pay the amount so notified to it to the
Administrative Agent at its address specified in or pursuant to Section 9.01, in
Federal or other funds immediately available in New York City.  Promptly upon
receipt thereof, the Administrative Agent shall remit such amounts to the
Swingline Lender.  The amount so paid by each Lender shall constitute a Base
Rate Loan to the Borrower and shall be applied by the Swingline Lender to repay
the outstanding Swingline Loans.

 

(i)            Purchase of Participations in Swingline Loans.  If at the time
Loans would have otherwise been made pursuant to Section 2.18(h), one of the
events described in Section 6.01(g) or Section 6.01(h) with respect to the
Borrower shall have occurred and be continuing or the Commitments shall have
terminated, each Lender shall, on the date such Loans would have been made
pursuant to the notice from the Administrative Agent to the Lenders referred to
in Section 2.18(h) (the “Refunding Date”), purchase an undivided participating
interest in the relevant Swingline Loans in an amount equal to such Lender’s
Percentage of the principal amount of each such Swingline Loan.  On the
Refunding Date, each Lender shall transfer to the Administrative Agent, for the
account of the Swingline Lender, in immediately available funds, such amount.

 

(j)            Payments on Participated Swingline Loans.  Whenever, at any time
after the Swingline Lender has received from any Lender such Lender’s payment
pursuant to Section 2.18(i), the Swingline Lender receives any payment on
account of the Swingline Loans in which the Lenders have purchased
participations pursuant to Section 2.18(i), its receipt of such payment will be
as agent for and for the account of each such Lender and the Swingline Lender
will promptly distribute to each such Lender its ratable share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and

 

36

--------------------------------------------------------------------------------


 

funded); provided that in the event that such payment received by the Swingline
Lender is required to be returned, each such Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(k)           Obligations to Refund or Purchase Participations in Swingline
Loans Absolute.  Each Lender’s obligation to fund a Loan as provided in
Section 2.18(h) or to purchase a participating interest pursuant to
Section 2.18(i) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender, any Borrower or any other
Person may have against the Swingline Lender or any other Person, (ii) the
occurrence or continuance of a Default or the termination or reduction of any
Commitments, any adverse change in the condition (financial or otherwise) of any
Borrower or any other Person, any breach of this Agreement by any Borrower, any
other Lender or any other Person or any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

Section 2.19.  Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:

 

(a)           (i) facility fees shall cease to accrue on the unused portion of
the Commitment of such Defaulting Lender pursuant to Section 2.07(a) and the
Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder and (ii) ticking fees (if any) shall cease to accrue on the Delayed
Additional Commitments of such Defaulting Lender pursuant to Section 2.07(c);

 

(b)           if any Letter of Credit Liabilities or Swingline Loans exist at
the time such Lender becomes a Defaulting Lender then:

 

(i)            so long as no Default shall exist with respect to the Borrower,
all or any part of the Letter of Credit Liabilities and Swingline Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages but only to the extent the
Utilization Limits after giving effect to such reallocation are not exceeded;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within two Domestic Business
Days following notice by the Administrative Agent Cash Collateralize (or in the
case of Swingline Exposure, prepay) for the benefit of the Issuing Lender or
Swingline Lender, as applicable, only the Borrower’s obligations corresponding
to such Defaulting Lender’s Letter of Credit Liabilities and Swingline Exposure,
as applicable, (after giving effect to any partial reallocation pursuant to
clause (i) above) for so long

 

37

--------------------------------------------------------------------------------


 

as such Letter of Credit Liabilities and Swingline Exposure remain outstanding;

 

(iii)          to the extent that the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Liabilities pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees pursuant to
Section 2.07(a) or pursuant to Section 2.07(b) for the account of such
Defaulting Lender during the period such Defaulting Lender’s Letter of Credit
Liabilities are so Cash Collateralized;

 

(iv)          to the extent that the Letter of Credit Liabilities of the
non-Defaulting Lenders are reallocated pursuant to clause (i) above, then the
letter of credit fees payable to the Lenders pursuant to Section 2.07(b) shall
be adjusted in accordance with such non-Defaulting Lenders’ Percentages;

 

(v)           to the extent that all or any portion of such Defaulting Lender’s
Letter of Credit Liabilities is neither reallocated nor Cash Collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Lender or any other Lender hereunder, all letter of
credit fees payable under Section 2.07(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities shall be payable to the Issuing Lender
until all such Letter of Credit Liabilities are reallocated and/or Cash
Collateralized;

 

(vi)          so long as such Lender is a Defaulting Lender, no Issuing Lender
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Liabilities will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.19(b)(ii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.19(b)(i) (and such Defaulting
Lender shall not participate therein); and

 

(vii)         so long as such Lender is a Defaulting Lender, no Swingline Lender
shall be required to make any Swingline Loan, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Swingline Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
Cash Collateral will be provided by the Borrower in accordance with
Section 2.19(b)(ii), and participating interests in any new Swingline Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(b)(i) (and such Defaulting Lender shall not participate therein);

 

38

--------------------------------------------------------------------------------

 


 

(c)           any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of a Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:

 

(i)            first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;

 

(ii)           second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;

 

(iii)          third, to Cash Collateralize the Letter of Credit Liabilities and
Swingline Exposure of such Defaulting Lender in accordance with
Section 2.19(b) (including to replace any Cash Collateral previously provided by
the Borrower);

 

(iv)          fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

(v)           fifth, if so determined by the Administrative Agent and the
Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the future
Letter of Credit Liabilities and Swingline Exposure of such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.19(b);

 

(vi)          sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;

 

(vii)         seventh, so long as no Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

(viii)        eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such

 

39

--------------------------------------------------------------------------------


 

Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 3.03 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.19(b).

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.19(c) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

 

(d)           in the event that the Administrative Agent, the Company and the
Issuing Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Liabilities of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Percentage; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.  Initial Effective Date.  This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.05(a)):

 

(a)           receipt by the Administrative Agent of counterparts hereof signed
by each of the parties hereto (or, in the case of any party as to which an
executed counterpart shall not have been received, receipt by the Administrative
Agent in form satisfactory to it of facsimile or other written confirmation from
such party of execution of a counterpart hereof by such party);

 

(b)           receipt by the Administrative Agent of (i) an opinion of internal
counsel of each Borrower, substantially in the form of Exhibit B hereto and
(ii) an opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for the
Borrowers, substantially in the form of Exhibit C hereto, and, in each case,

 

40

--------------------------------------------------------------------------------


 

covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

(c)           receipt by the Administrative Agent of a certificate signed by a
Vice President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Initial Effective Date, to the effect set forth in clauses
(c) and (d) of Section 3.03 (without giving effect to the parenthetical in such
clause (d));

 

(d)           receipt by the Administrative Agent of all documents it may have
reasonably requested prior to the date hereof relating to the existence of the
Borrowers, the corporate authority for and the validity of this Agreement and
the Notes, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent;

 

(e)           receipt by the Administrative Agent of evidence satisfactory to it
that the upfront fees, arrangement fees, administrative agency fees and expenses
payable by the Company and the Borrowers on the Initial Effective Date have been
paid; and

 

(f)            receipt by the Administrative Agent of evidence reasonably
satisfactory to it that all principal of any loans outstanding under, and all
accrued interest and fees under, the Existing Credit Agreement shall have been
paid in full;

 

provided that the Commitments shall not become effective unless all of the
foregoing conditions are satisfied not later than December 31, 2011.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
Initial Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

 

Section 3.02.  Second Effective Date.  The Delayed Additional Commitments shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived in accordance with Section 9.05(a)):

 

(a)           the Merger Effective Date shall have occurred;

 

(b)           receipt by the Administrative Agent of counterparts of the Joinder
Agreement signed by each of the Progress Borrowers (or, in the case of any party
as to which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 

(c)           receipt by the Administrative Agent of (i) an opinion of internal
counsel of each Progress Borrower, substantially in the form of Exhibit B hereto
and (ii) an opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for
the Borrowers, substantially in the form of Exhibit C hereto, and, in each case,

 

41

--------------------------------------------------------------------------------


 

covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

(d)           receipt by the Administrative Agent of (i) a certificate signed by
a Vice President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Second Effective Date, to the effect set forth in clause
(c) of Section 3.03 with respect to the Company and (ii) a certificate signed by
a Vice President, the Treasurer, an Assistant Treasurer or the Controller of the
Progress Borrowers, dated the Second Effective Date, to the effect set forth in
clauses (c) and (d) of Section 3.03 (without giving effect to the parenthetical
in such clause (d)) with respect to the Progress Borrowers;

 

(e)           receipt by the Administrative Agent of evidence reasonably
satisfactory to it that all principal of any loans outstanding under, and all
accrued interest and fees under, the Existing Progress Credit Agreements and the
Existing Progress Parent LC Facility shall have been paid in full;

 

(f)            receipt by the Administrative Agent of the executed Progress
Energy, Inc. Consent in the form attached hereto as Exhibit I;

 

(g)           receipt by the Administrative Agent of all documents it may have
reasonably requested relating to the existence of the Progress Borrowers, the
corporate authority for and the validity of this Agreement and the Notes, and
any other matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent; and

 

(h)           receipt by the Administrative Agent of evidence satisfactory to it
that the upfront fees, ticking fees and expenses payable by the Company on the
Second Effective Date have been paid;

 

provided that the Delayed Additional Commitments shall not become effective
unless all of the foregoing conditions are satisfied not later than July 8,
2012.  The Administrative Agent shall promptly notify the Company and the
Lenders of the Second Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

Section 3.03.  Borrowings And Issuance Of Letters Of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing by any Borrower and
the obligation of any Issuing Lender to issue (or renew or extend the term of)
any Letter of Credit at the request of any Borrower is subject to the
satisfaction of the following conditions:

 

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02, receipt by the Issuing Lender of a Notice of Issuance
as required by Section 2.15(b), or receipt by the Swingline Lender of notice as
required by Section 2.18(b), as the case may be;

 

42

--------------------------------------------------------------------------------


 

(b)           the fact that, immediately after such Borrowing or issuance of
such Letter of Credit, (i) the Utilization Limits shall not be exceeded, (ii) in
the case of an issuance of a Letter of Credit the aggregate amount of the Letter
of Credit Liabilities shall not exceed $1,000,000,000 and (iii) in the case of a
Borrowing of a Swingline Loan, the aggregate outstanding principal amount of all
Swingline Loans shall not exceed $350,000,000;

 

(c)           the fact that, immediately after such Borrowing or issuance of
such Letter of Credit, no Default with respect to the Borrower shall have
occurred and be continuing; and

 

(d)           the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(c) and 4.06) shall be true on and as of the date of such
Borrowing or issuance of such Letter of Credit.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses (b), (c) and (d) of this
Section.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Each Borrower, severally but not jointly, represents and warrants that:

 

Section 4.01.  Organization and Power.  Such Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by such Borrower of this Agreement and the
Notes are within such Borrower’s powers, have been duly authorized by all
necessary company action, require no action by or in respect of, or filing with,
any Governmental Authority (except for consents, authorizations or filings which
have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by-laws,
certificate of formation or the limited liability company agreement of such
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon such Borrower or result in the creation or

 

43

--------------------------------------------------------------------------------


 

imposition of any Lien on any asset of such Borrower or any of its Material
Subsidiaries.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Borrower and each Note, if and when executed and delivered by
it in accordance with this Agreement, will constitute a valid and binding
obligation of such Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general principles of equity.

 

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
such Borrower and its Consolidated Subsidiaries as of December 31, 2012 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the fiscal year then ended, reported on by Deloitte &
Touche, copies of which have been delivered to each of the Lenders by using such
Borrower’s Syndtrak site or otherwise made available, fairly present in all
material respects, in conformity with generally accepted accounting principles,
the consolidated financial position of such Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

 

(b)           The unaudited consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of September 30, 2013 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended,
copies of which have been delivered to each of the Lenders by using such
Borrower’s Syndtrak site or otherwise made available, fairly present in all
material respects, in conformity with generally accepted accounting principles
applied on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of such
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and changes in financial position for such
nine-month period (subject to normal year-end adjustments and the absence of
footnotes).

 

(c)           Since December 31, 2012, there has been no material adverse change
in the business, financial position or results of operations of such Borrower
and its Consolidated Subsidiaries, considered as a whole, except as publicly
disclosed prior to the Amendment Effective Date.

 

Section 4.05.  Regulation U.  Such Borrower and its Material Subsidiaries are
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) and no proceeds of any Borrowing by and
no issuance of Letters of Credit for the account of such Borrower will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.  Not more than 25% of the
value of the assets of such Borrower and its Material Subsidiaries is
represented by margin stock.

 

44

--------------------------------------------------------------------------------


 

Section 4.06.  Litigation.  Except as publicly disclosed prior to the Amendment
Effective Date, there is no action, suit or proceeding pending against, or to
the knowledge of such Borrower threatened against or affecting, such Borrower or
any of its Subsidiaries before any court or arbitrator or any Governmental
Authority which would be likely to be decided adversely to such Borrower or such
Subsidiary and, as a result, have a material adverse effect upon the business,
consolidated financial position or results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or which in any manner
draws into question the validity of this Agreement or any Note.

 

Section 4.07.  Compliance with Laws.  Such Borrower and each of its Material
Subsidiaries is in compliance in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of Governmental Authorities
(including, without limitation, ERISA and Environmental Laws) except where
(i) non-compliance would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 4.08.  Taxes.  Such Borrower and its Material Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by such Borrower or any such
Material Subsidiary except (i) where nonpayment would not have a material
adverse effect on the business, financial position or results of operations of
such Borrower and its Consolidated Subsidiaries, considered as a whole, or
(ii) where the same are contested in good faith by appropriate proceedings.  The
charges, accruals and reserves on the books of such Borrower and its Material
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of such Borrower, adequate.

 

ARTICLE 5
COVENANTS

 

Each Borrower, severally but not jointly, agrees that, so long as any Lender has
any Commitment hereunder with respect to such Borrower or any amount payable
hereunder remains unpaid by such Borrower or any Letter of Credit Liabilities
remain outstanding (unless such Letter of Credit Liabilities have been Cash
Collateralized):

 

Section 5.01.  Information.  Such Borrower will deliver to each of the Lenders:

 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of such Borrower, a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and

 

45

--------------------------------------------------------------------------------


 

the related consolidated statements of income, cash flows, capitalization and
retained earnings for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with past practice and with applicable requirements of the
Securities and Exchange Commission by Deloitte & Touche or other independent
public accountants of nationally recognized standing;

 

(b)           as soon as available and in any event within 60 days (75 days in
the case of Duke Energy Kentucky) after the end of each of the first three
quarters of each fiscal year of such Borrower, a consolidated balance sheet of
such Borrower and its Consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of income and cash flows for such
quarter and for the portion of such Borrower’s fiscal year ended at the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of such Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation in all material respects, generally accepted accounting
principles and consistency (except as provided by Section 1.02) by an Approved
Officer of such Borrower;

 

(c)           within the maximum time period specified for the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of an Approved Officer of such Borrower (i) setting forth in
reasonable detail the calculations required to establish whether such Borrower
was in compliance with the requirements of Section 5.10 on the date of such
financial statements and (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which such Borrower is taking or proposes to take with
respect thereto;

 

(d)           within five days after any officer of such Borrower with
responsibility relating thereto obtains knowledge of any Default, if such
Default is then continuing, a certificate of an Approved Officer of such
Borrower setting forth the details thereof and the action which such Borrower is
taking or proposes to take with respect thereto;

 

(e)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which such Borrower shall have filed with the Securities and
Exchange Commission;

 

(f)            if and when any member of such Borrower’s ERISA Group (i) gives
or is reasonably expected to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Material Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Material Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Material

 

46

--------------------------------------------------------------------------------


 

Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose material liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Material Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Material Plan pursuant to
Section 4063 of ERISA, a copy of such notice; (vii) receives notice of the
cessation of operations at a facility of any member of the ERISA Group in the
circumstances described in Section 4062(e) of ERISA; or (viii) fails to make any
payment or contribution to any Material Plan or makes any amendment to any
Material Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of such Borrower setting forth details
as to such occurrence and action, if any, which such Borrower or applicable
member of the ERISA Group is required or proposes to take;

 

(g)           promptly, notice of any change in the ratings of such Borrower
referred to in the Pricing Schedule; and

 

(h)           from time to time such additional information regarding the
financial position or business of such Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

Information required to be delivered pursuant to these Sections 5.01(a),
5.01(b) and 5.01(e) shall be deemed to have been delivered on the date on which
such information has been posted on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searches.htm, on such Borrower’s
Syndtrak site or at another website identified in a notice from such Borrower to
the Lenders and accessible by the Lenders without charge; provided that (i) a
certificate delivered pursuant to Section 5.01(c) shall also be deemed to have
been delivered upon being posted to such Borrower’s Syndtrak site and (ii) such
Borrower shall deliver paper copies of the information referred to in Sections
5.01(a), 5.01(b) and 5.01(e) to any Lender which requests such delivery.

 

Section 5.02.  Payment of Taxes.  Such Borrower will pay and discharge, and will
cause each of its Material Subsidiaries to pay and discharge, at or before
maturity, all their tax liabilities, except where (i) nonpayment would not have
a material adverse effect on the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or (ii) the same may be contested in good faith by appropriate
proceedings, and will maintain, and will cause each of its Material Subsidiaries
to maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.

 

47

--------------------------------------------------------------------------------

 


 

Section 5.03.  Maintenance of Property; Insurance.  (a)  Such Borrower will
keep, and will cause each of its Material Subsidiaries to keep, all property
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not have a material
adverse effect on the business, financial position or results of operations of
such Borrower and its Consolidated Subsidiaries, considered as a whole.

 

(b)           Such Borrower will, and will cause each of its Material
Subsidiaries to, maintain (either in the name of such Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by such Borrower or any such
Material Subsidiary, shall not be deemed a violation of this covenant to the
extent that companies engaged in similar businesses and owning similar
properties self-insure; and will furnish to the Lenders, upon request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

Section 5.04.  Maintenance of Existence.  Such Borrower will preserve, renew and
keep in full force and effect, and will cause each of its Material Subsidiaries
to preserve, renew and keep in full force and effect their respective corporate
or other legal existence and their respective rights, privileges and franchises
material to the normal conduct of their respective businesses; provided that
nothing in this Section 5.04 shall prohibit the termination of any right,
privilege or franchise of such Borrower or any such Material Subsidiary or of
the corporate or other legal existence of any such Material Subsidiary, or the
change in form of organization of such Borrower or any such Material Subsidiary,
if such Borrower in good faith determines that such termination or change is in
the best interest of such Borrower, is not materially disadvantageous to the
Lenders and, in the case of a change in the form of organization of such
Borrower, the Administrative Agent has consented thereto.

 

Section 5.05.  Compliance with Laws.  Such Borrower will comply, and cause each
of its Material Subsidiaries to comply, in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a material adverse effect on
the business, financial position or results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 5.06.  Books and Records.  Such Borrower will keep, and will cause each
of its Material Subsidiaries to keep, proper books of record and account in
which full, true and correct entries shall be made of all financial transactions
in relation to its business and activities in accordance with its customary
practices; and will permit, and will cause each such Material

 

48

--------------------------------------------------------------------------------


 

Subsidiary to permit, representatives of any Lender at such Lender’s expense
(accompanied by a representative of such Borrower, if such Borrower so desires)
to visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07.  Negative Pledge.  Such Borrower will not create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

 

(a)           Liens granted by such Borrower existing as of the Initial
Effective Date, securing Indebtedness outstanding on the date of this Agreement
in an aggregate principal amount not exceeding $100,000,000;

 

(b)           the Lien of such Borrower’s Mortgage Indenture (if any) securing
Indebtedness outstanding on the Initial Effective Date or issued thereafter;

 

(c)           any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into such Borrower and not created in
contemplation of such event;

 

(d)           any Lien existing on any asset prior to the acquisition thereof by
such Borrower and not created in contemplation of such acquisition;

 

(e)           any Lien on any asset securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Indebtedness is not
increased (except by accrued interest, prepayment premiums and fees and expenses
incurred in connection with such refinancing, extension, renewal or refunding)
and is not secured by any additional assets;

 

(g)           Liens for taxes, assessments or other governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with generally accepted accounting
principles;

 

(h)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law, created in the ordinary
course of business and for amounts not past due for more than 60 days or which
are being contested in good faith by appropriate proceedings which are
sufficient

 

49

--------------------------------------------------------------------------------


 

to prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

 

(i)            Liens incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

 

(j)            easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property;

 

(k)           Liens with respect to judgments and attachments which do not
result in an Event of Default;

 

(l)            Liens, deposits or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

 

(m)          other Liens including Liens imposed by Environmental Laws arising
in the ordinary course of its business which (i) do not secure Indebtedness,
(ii) do not secure any obligation in an amount exceeding $100,000,000 at any
time at which Investment Grade Status does not exist as to such Borrower and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;

 

(n)           Liens securing obligations under Hedging Agreements entered into
to protect against fluctuations in interest rates or exchange rates or commodity
prices and not for speculative purposes, provided that such Liens run in favor
of a Lender hereunder or a Person who was, at the time of issuance, a Lender;

 

(o)           Liens not otherwise permitted by the foregoing clauses of this
Section on assets of such Borrower securing obligations in an aggregate
principal or face amount at any date not to exceed (i) in the case of each of
the Company and Duke Energy Carolinas, $750,000,000 and (ii) in the case of each
other Borrower, $150,000,000; and

 

(p)           Liens on the fuel used by the Progress Borrowers in their power
generating businesses.

 

50

--------------------------------------------------------------------------------


 

Section 5.08.  Consolidations, Mergers and Sales of Assets.  Such Borrower will
not (i) consolidate or merge with or into any other Person or (ii) sell, lease
or otherwise transfer, directly or indirectly, Substantial Assets to any Person
(other than a Subsidiary of such Borrower); provided that such Borrower may
merge with another Person if such Borrower is the Person surviving such merger
and, after giving effect thereto, no Default shall have occurred and be
continuing.  Notwithstanding the foregoing, Duke Energy Ohio shall be permitted
to transfer its generation assets consistent with the Opinion and Order of the
Public Utilities Commission of Ohio, issued on November 22, 2011, in PUCO Case
No. 11-3549.

 

Section 5.09.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes,
including liquidity support for commercial paper and acquisitions.  None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U.

 

Section 5.10.  Indebtedness/Capitalization Ratio. The ratio of Consolidated
Indebtedness of such Borrower to Consolidated Capitalization of such Borrower as
at the end of any fiscal quarter of such Borrower will not exceed 65%.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) with respect to a particular Borrower shall have occurred
and be continuing:

 

(a)           such Borrower shall fail to pay when due any principal of any Loan
to it or any Reimbursement Obligation owed by it or shall fail to pay, within
five days of the due date thereof, any interest, fees or any other amount
payable by it hereunder;

 

(b)           such Borrower shall fail to observe or perform any covenant
contained in Sections 5.04, 5.07, 5.08, 5.10 or the second sentence of 5.09,
inclusive;

 

(c)           such Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Lender;

 

(d)           any representation, warranty, certification or statement made by
such Borrower in this Agreement or in any certificate, financial statement or
other

 

51

--------------------------------------------------------------------------------


 

document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

 

(e)           such Borrower or any of its Material Subsidiaries shall fail to
make any payment in respect of Material Debt (other than Loans to and
Reimbursement Obligations of such Borrower hereunder) when due or within any
applicable grace period;

 

(f)            any event or condition shall occur and shall continue beyond the
applicable grace or cure period, if any, provided with respect thereto so as to
result in the acceleration of the maturity of Material Debt;

 

(g)           such Borrower or any of its Material Subsidiaries shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall admit in writing its inability to, or shall
fail generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(h)           an involuntary case or other proceeding shall be commenced against
such Borrower or any of its Material Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against such Borrower
or any of its Material Subsidiaries under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)            any member of such Borrower’s ERISA Group shall fail to pay when
due an amount or amounts aggregating in excess of $50,000,000 which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans of such ERISA Group having
aggregate Unfunded Vested Liabilities in excess of $100,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by any member of such
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Material Plan or a
proceeding shall be instituted by a fiduciary of any such Material Plan against
any member of such ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within 90 days thereafter; or a
condition shall exist by reason of which the PBGC would be

 

52

--------------------------------------------------------------------------------


 

entitled to obtain a decree adjudicating that any such Material Plan must be
terminated;

 

(j)            a judgment or other court order for the payment of money in
excess of $100,000,000 shall be rendered against such Borrower or any of its
Material Subsidiaries and such judgment or order shall continue without being
vacated, discharged, satisfied or stayed or bonded pending appeal for a period
of 45 days; or

 

(k)           any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than trustees and participants in employee benefit plans of the Company
and its Subsidiaries or the Endowment or Trust, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Exchange Act) of 50% or more of the outstanding
shares of common stock of the Company; during any period of twelve consecutive
calendar months, individuals who were directors of the Company on the first day
of such period (together with (i) any directors appointed pursuant to the Merger
Agreement and (ii) any successors nominated or appointed by then incumbent
directors in the ordinary course) shall cease to constitute a majority of the
board of directors of the Company; or in the case of any Borrower other than the
Company, such Borrower shall cease to be a Subsidiary of the Company;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 66-2/3% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the Sublimit of such Borrower shall be reduced to zero,
and (ii) if requested by Lenders holding more than 66-2/3% in aggregate
principal amount of the Loans and Reimbursement Obligations of such Borrower, by
notice to such Borrower declare such Loans and Reimbursement Obligations
(together with accrued interest thereon) to be, and such Loans and Reimbursement
Obligations (together with accrued interest thereon) shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to such Borrower, without any notice to such Borrower or any other
act by the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate with respect to such Borrower and the Loans and Reimbursement
Obligations of such Borrower (together with accrued interest thereon) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
a Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders and the Issuing Lenders
thereof.

 

53

--------------------------------------------------------------------------------


 

Section 6.03.  Cash Collateral.  Each Borrower agrees, in addition to the
provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default with respect to such Borrower, it shall, if
requested by the Administrative Agent upon the instruction of the Lenders having
at least 66 2/3% in the aggregate amount of the Commitments (or, if the
Commitments shall have been terminated, holding at least 66 2/3% of the Letter
of Credit Liabilities for the account of such Borrower), Cash Collateralize all
Letters of Credit for the account of such Borrower then outstanding at such
time; provided that upon the occurrence of any Event of Default specified in
Section 6.01(g) or 6.01(h) with respect to such Borrower, such Borrower shall do
so forthwith without any notice or demand or any other act by the Administrative
Agent or the Lenders.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

 

Section 7.02.  Administrative Agent and Affiliates. Wells Fargo shall have the
same rights and powers under this Agreement as any other Lender and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent, and Wells Fargo and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Borrower or any
Subsidiary or affiliate of any Borrower as if it were not the Administrative
Agent hereunder.

 

Section 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for a Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.05.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable to any Lender for any action taken or not
taken by it in connection herewith (i) with the consent or at the request of the

 

54

--------------------------------------------------------------------------------


 

Required Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its portion of the Aggregate Exposures, indemnify the Administrative Agent and
its Related Parties (to the extent not reimbursed or indemnified by the
Borrowers) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss, penalties or liability (except such as result from
such indemnitees’ gross negligence or willful misconduct) that such indemnitees
may suffer or incur in connection with this Agreement or any action taken or
omitted by the Administrative Agent in its capacity as such, or by any Related
Party acting for the Administrative Agent in connection with such capacity.

 

Section 7.07.  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 7.08.  Successor Administrative Agent.

 

(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers.  Upon any such resignation, (i) the
Company, with the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), or (ii) if an Event of Default has occurred
and is continuing, then the Required Lenders, shall have the right to appoint a

 

55

--------------------------------------------------------------------------------


 

successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender, (i) the Company, with the consent of the Required Lenders (such consent
not to be unreasonably withheld or delayed), or (ii) if an Event of Default has
occurred and is continuing, then the Required Lenders, shall have the right to
appoint a successor Administrative Agent.

 

(c)           Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, duties
and obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided that if such successor Administrative Agent is appointed
without the consent of the Company, such successor Administrative Agent may be
replaced by the Company with the consent of the Required Lenders so long as no
Event of Default has occurred and is continuing at the time.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

 

(d)           The fees payable by the Company to any successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.

 

Section 7.09.  Administrative Agent’s Fee.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

 

Section 7.10.  Other Agents.  None of the Co-Syndication Agents or the
Co-Documentation Agents, in their respective capacities as such, shall have any
duties or obligations of any kind under this Agreement.

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

 

56

--------------------------------------------------------------------------------


 

(a)           the Administrative Agent is advised by the Euro-Dollar Reference
Lenders that deposits in dollars (in the applicable amounts) are not being
offered to the Euro-Dollar Reference Lenders or financial institutions in
general in the relevant market for such Interest Period, or

 

(b)           Lenders having 66-2/3% or more of the aggregate amount of the
affected Loans advise the Administrative Agent that the London Interbank Offered
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Euro-Dollar Loans for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

Section 8.02.  Illegality.  If any Change In Law shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund any of its Euro-Dollar Loans and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrowers, whereupon until such Lender
notifies the Borrowers and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not be otherwise disadvantageous to such Lender in
the good faith exercise of its discretion.  If such notice is given, each
Euro-Dollar Loan of such Lender then outstanding shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

Section 8.03.  Increased Cost and Reduced Return.  (a)  If any Change In Law
(i) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any

 

57

--------------------------------------------------------------------------------


 

such requirement included in an applicable Euro-Dollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office); (ii) shall subject any Lender or
Agent to any taxes (other than (A) Taxes, (B) taxes described in clauses (ii),
(iii) or (iv) of the exclusions from the definition of Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) shall impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition, cost or
expense affecting its Euro-Dollar Loans, its Note or its obligation to make
Euro-Dollar Loans or its obligations hereunder in respect of Letters of Credit
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan
(or, in the case of an adoption or change with respect to taxes, any Loan) or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Lender to be material, then, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), each Borrower shall pay to such
Lender its Appropriate Share of such additional amount or amounts as will
compensate such Lender for such increased cost or reduction; provided that no
such amount shall be payable with respect to any period commencing more than 90
days prior to the date such Lender first notifies the Borrowers of its intention
to demand compensation therefor under this Section 8.03(a).

 

(b)           If any Lender shall have determined that any Change In Law has or
would have the effect of reducing the rate of return on capital of such Lender
(or its Parent) as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender (or its Parent) could have achieved but for
such Change In Law (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), each Borrower shall pay to such Lender its Appropriate
Share of such additional amount or amounts as will compensate such Lender (or
its Parent) for such reduction; provided that no such amount shall be payable
with respect to any period commencing less than 30 days after the date such
Lender first notifies the Borrowers of its intention to demand compensation
under this Section 8.03(b).

 

(c)           Each Lender will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this

 

58

--------------------------------------------------------------------------------


 

Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

(d)           The “Appropriate Share” of a Borrower with respect to any amount
payable hereunder is the sum of (i) to the extent such amount is properly
allocable to Loans and Letters of Credit outstanding hereunder, the portion of
such amount properly allocable to the Loans and Letter of Credit outstanding to
or for the account of such Borrower, and (ii) to the extent such amount is not
properly allocable to Loans and Letters of Credit outstanding hereunder, the
Appropriate Share shall be the product of the Availability Percentage of such
Borrower and such amount.

 

Section 8.04.  Taxes.  (a)  For purposes of this Section 8.04 the following
terms have the following meanings:

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantially comparable) and any current or future regulations or official
interpretations thereof.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by or on account
of any obligation of a Borrower pursuant to this Agreement or any Note, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent, taxes imposed on its income, net worth or gross
receipts and franchise or similar taxes imposed on it by a jurisdiction under
the laws of which such Lender or the Administrative Agent (as the case may be)
is organized or in which its principal executive office is located or, in the
case of each Lender, in which its Applicable Lending Office is located, (ii) in
the case of each Lender, any United States withholding tax imposed on such
payments except to the extent that (A) such Lender is subject to United States
withholding tax by reason of a U.S. Tax Law Change or (B) in the case of a
Lender not listed on the signature pages hereof or a Participant, amounts with
respect to such Taxes were payable pursuant to Section 8.04 to such Lender’s
assignor or to such Participant’s participating Lender immediately before such
Lender or Participant acquired the applicable interest in a Loan or Commitment;
(iii) Taxes attributable to such Lender’s or Administrative Agent’s failure to
comply with Section 8.04(d) or (e) and (iv) any U.S. Federal withholding Taxes
imposed under FATCA.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

59

--------------------------------------------------------------------------------

 


 

“U.S. Tax Law Change” means with respect to any Lender or Participant the
occurrence (x) in the case of each Lender listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Lender, after the date such Lender shall have become a Lender
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder, of the adoption of any applicable
U.S. federal law, U.S. federal rule or U.S. federal regulation relating to
taxation, or any change therein, or the entry into force, modification or
revocation of any income tax convention or treaty to which the United States is
a party.

 

(b)           Any and all payments by or any account of any Borrower to or for
the account of any Lender or the Administrative Agent hereunder or under any
Note shall be made without deduction for any Taxes or Other Taxes, except as
required by applicable law; provided that if any Borrower or the Administrative
Agent shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable by such Borrower shall be increased as necessary
so that after all required deductions are made (including deductions applicable
to additional sums payable under this Section 8.04) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower or the
Administrative Agent shall make such deductions, (iii) such Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) if the
withholding agent is the Borrower, such Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof.

 

(c)           Each Borrower agrees to indemnify each Lender and the
Administrative Agent for its Appropriate Share of the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 8.04) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be paid within 15 days after such Lender or
the Administrative Agent (as the case may be) makes demand therefor.

 

(d)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as required by law or requested by any
Borrower or the Administrative Agent (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) with
whichever of the following is applicable (including any successor forms
prescribed by the Internal Revenue Service):

 

60

--------------------------------------------------------------------------------


 

(i)            in the case of a Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest hereunder or under any Note, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments hereunder or under any Note, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate reasonably acceptable to the Administrative Agent to the effect that
such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(iv)          to the extent a Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

 

(e)           Any Lender that is organized under the laws of a jurisdiction
within the United States shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax.

 

(f)            If a payment made to a Lender hereunder or under any Note would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section 

 

61

--------------------------------------------------------------------------------


 

1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(h)           If a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Borrowers shall take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.

 

(i)            If any Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 8.04, then such Lender will
take such action (including changing the jurisdiction of its Applicable Lending
Office) as in the good faith judgment of such Lender (i) will eliminate or
reduce any such additional payment which may thereafter accrue and (ii) is not
otherwise disadvantageous to such Lender.

 

(j)            If any Lender or the Administrative Agent receives a refund of
any Taxes or Other Taxes for which any Borrower has made a payment under
Section 8.04(b) or (c) and such refund was received from the taxing authority
which originally imposed such Taxes or Other Taxes, such Lender or the
Administrative Agent agrees to reimburse such Borrower to the extent of such
refund; provided that nothing contained in this paragraph (j) shall require any
Lender or the Administrative Agent to seek any such refund or make available its
tax returns (or any other information relating to its taxes which it deems to be
confidential).

 

(k)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(b) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto.  A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender hereunder or under any Note or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k).

 

Section 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Lender to make or to continue or convert outstanding
Loans as or into Euro-Dollar Loans has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03(a) with respect
to its Euro-Dollar Loans and the Borrower shall, by at least five Euro-Dollar
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrowers that the circumstances
giving rise to such suspension or demand for compensation no longer apply:

 

(a)           all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Euro-Dollar Loans, as the case may be, shall
instead be Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Lenders), and

 

(b)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Loans shall be
applied to repay its Base Rate Loans instead.

 

If such Lender notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.

 

Section 8.06.  Substitution of Lender; Termination Option.  If (i) the
obligation of any Lender to make or to convert or continue outstanding Loans as
or into Euro-Dollar Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04 (including any
demand made by a Lender on behalf of a Participant), (iii) any Lender exercises
its right not to extend its Commitment Termination Date pursuant to
Section 2.01(b), (iv) any Lender becomes a Defaulting Lender, (v) Investment
Grade Status ceases to exist as to any Lender or, (vi) for purposes of
Section 8.06(a) below only, any Lender becomes a Non-Consenting Lender, then:

 

(a)           the Company shall have the right, with the assistance of the
Administrative Agent (or, if the Administrative Agent is a Defaulting Lender,
the Required Lenders), to designate a substitute bank or banks (which may be one
or more of the Lenders) mutually satisfactory to the Company and, so long as any
such Persons are not Defaulting Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Lenders (whose consent shall not be unreasonably

 

63

--------------------------------------------------------------------------------


 

withheld or delayed) to purchase for cash, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit D hereto, the
outstanding Loans of such Lender and assume the Commitment and Letter of Credit
Liabilities of such Lender (including any Commitments, Loans and Letter of
Credit Liabilities that have been participated), without recourse to or warranty
by, or expense to, such Lender, for a purchase price equal to the principal
amount of all of such Lender’s outstanding Loans and funded Letter of Credit
Liabilities plus any accrued but unpaid interest thereon and the accrued but
unpaid fees in respect of such Lender’s Commitment hereunder and all other
amounts payable by the Borrowers to such Lender hereunder plus such amount, if
any, as would be payable pursuant to Section 2.13 if the outstanding Loans of
such Lender were prepaid in their entirety on the date of consummation of such
assignment; and

 

(b)           if at the time Investment Grade Status exists as to the Borrowers,
the Company may elect to terminate this Agreement as to such Lender (including
any Commitments, Loans and Letter of Credit Liabilities that have been
participated); provided that (i) the Company notifies such Lender through the
Administrative Agent (or, if the Administrative Agent is a Defaulting Lender,
the Required Lenders) of such election at least three Euro-Dollar Business Days
before the effective date of such termination, (ii) the Borrowers repay or
prepay the principal amount of all outstanding Loans made by such Lender plus
any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder plus all other amounts payable by
the Borrowers to such Lender hereunder, not later than the effective date of
such termination and (iii) if at the effective date of such termination, any
Letter of Credit Liabilities or Swingline Loans are outstanding, the conditions
specified in Section 3.03 would be satisfied (after giving effect to such
termination) were the related Letters of Credit issued or the related Swingline
Loans made on such date.  Upon satisfaction of the foregoing conditions, the
Commitment of such Lender shall terminate on the effective date specified in
such notice, its participation in any outstanding Letters of Credit or Swingline
Loans shall terminate on such effective date and the participations of the other
Lenders therein shall be redetermined as of such date as if such Letters of
Credit had been issued or such Swingline Loans had been made on such date.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices.

 

(a)           All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, bank wire,
facsimile transmission or similar writing) and shall be given to such party: 
(x) in the case of any Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its

 

64

--------------------------------------------------------------------------------


 

address or facsimile number set forth in its Administrative Questionnaire or
(z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrowers.  Each such notice, request or other communication shall
be effective (i) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate answerback or
confirmation slip, as the case may be, is received or (ii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent, the Swingline Lender or any Issuing Lender
under Article 2 or Article 8 shall not be effective until delivered.  Notices
delivered through electronic communications shall be effective as and to the
extent provided in subsection (b) below.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or any Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Domestic Business Day or
Euro-Dollar Business Day, as applicable, for the recipient, and (ii) notices or
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Section 9.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.03.  Expenses; Indemnification.  (a)  Each Borrower shall pay (i) its
Appropriate Share of all reasonable out-of-pocket expenses of the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent, including reasonable fees and disbursements of one special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default with respect to such Borrower hereunder and (ii) if
an Event of Default with respect to such Borrower occurs, all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including reasonable fees and disbursements of counsel, in connection with such
Event of Default and collection and other enforcement proceedings resulting
therefrom.

 

(b)           Each Borrower agrees to indemnify each Agent and each Lender and
the respective Related Parties of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
penalties, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of one counsel for all
Indemnitees taken as a whole and, in the case of any actual or potential
conflict of interest, one additional counsel to each group of affected
Indemnitees similarly situated taken as a whole, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder, in each case to the extent of such Borrower’s
Appropriate Share; provided that no Indemnitee shall have the right to be
indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.

 

(c)           To the fullest extent permitted by applicable law, each Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby or
thereby.

 

Section 9.04.  Sharing of Set-offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments

 

66

--------------------------------------------------------------------------------


 

with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that (i) nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of a Borrower other than its indebtedness under this
Agreement and (ii) this Section is not applicable to Swingline Loans.

 

Section 9.05.  Amendments and Waivers.  (a) Any provision of this Agreement or
the Notes may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by each Borrower and the Required Lenders (and, if the
rights or duties of any Agent, the Swingline Lender or any Issuing Lender are
affected thereby, by such Person); provided that no such amendment or waiver
shall (x) unless signed by each adversely affected Lender, (i) increase the
Commitment of any Lender or the Maximum Sublimit of any Borrower or subject any
Lender to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or for
reimbursement in respect of any Letter of Credit or interest thereon or any fees
hereunder or for termination of any Commitment, or (iv) change the provisions of
Section 9.04 or of any other provision of this Agreement providing for the
ratable application of payments in respect of the Loans and Letter of Credit
Liabilities or (y) unless signed by all Lenders, change the definition of
Required Lenders or the provisions of this Section 9.05.

 

(b)           This Agreement may be amended by the Company to remove any other
Borrower as a Borrower (a “Removed Borrower”) hereunder subject to: (i) the
receipt by the Administrative Agent of prior notice from the Company of such
amendment, (ii) repayment in full of all Loans made to such Borrower, (iii) Cash
Collateralization of all amounts available for drawing under Letters of Credit
issued for the account of such Borrower (or the amendment of such Letter of
Credit to provide for the Company as the account party) and (iv) repayment in
full of all other amounts owing by such Borrower under this Agreement (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).  Upon the satisfaction of the foregoing conditions the rights
and obligations of such Removed Borrower hereunder shall terminate; provided,
however, that the obligations of such Removed Borrower under Section 9.03 shall
survive such amendment.

 

Section 9.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and each Indemnitee, except that no Borrower
may assign or otherwise transfer any of its rights under this Agreement without
the prior written consent of all Lenders.

 

(b)           Any Lender may, with the consent (unless an Event of Default then
exists) of the Company (such consent not to be unreasonably withheld or

 

67

--------------------------------------------------------------------------------


 

delayed), at any time grant to one or more banks or other institutions (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans and Letter of Credit Liabilities; provided that any Lender may, without
the consent of any Borrower, at any time grant participating interests in its
Commitment or any or all of its Loans and Letter of Credit Liabilities to
another Lender, an Approved Fund or an Affiliate of such transferor Lender.  In
the event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrowers, the Issuing Lenders, the Swingline Lender and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that (A) such Participant agrees to be subject to Section 8.06 as if it
were an Assignee under paragraph (c) of this Section 9.06 or as if it were the
Lender granting such participation and (B) such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (x) (i), (ii) or
(iii) of Section 9.05(a) without the consent of the Participant.  Each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest, subject to the performance by such Participant of the
obligations of a Lender thereunder (it being understood that the documentation
required under Section 8.04 shall be delivered by the Participant to the
participating Lender and the Participant agrees to be subject to the provisions
of Sections 8.04(i), 8.04(j) and 8.06 as if it were an Assignee).  In addition,
each Lender that sells a participation agrees, at the Borrower’s request, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 8.06 with respect to any Participant.  An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).  Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations hereunder or under any
Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant (other than for the consent requirements set
forth in the first sentence of this Section 9.06(b)) or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations hereunder or under any Note) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United

 

68

--------------------------------------------------------------------------------


 

States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(c)           Any Lender may at any time assign to one or more banks or other
financial institutions (each an “Assignee”) other than (x) a Borrower (y) a
Subsidiary or Affiliate of a Borrower or (z) a Defaulting Lender or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender,
all, or a proportionate part (equivalent to an initial Commitment of not less
than $10,000,000 (unless the Company and the Administrative Agent shall
otherwise agree)) of all, of its rights and obligations under this Agreement and
its Note (if any), and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit D hereto executed by such Assignee and such transferor Lender, with (and
only with and subject to) the prior written consent of the Swingline Lender, the
Issuing Lenders, the Administrative Agent (which shall not be unreasonably
withheld or delayed) and, so long as no Event of Default has occurred and is
continuing, the Company (which shall not be unreasonably withheld or delayed);
provided that unless such assignment is of the entire right, title and interest
of the transferor Lender hereunder, after making any such assignment such
transferor Lender shall have a Commitment of at least $10,000,000 (unless the
Company and the Administrative Agent shall otherwise agree).  Upon execution and
delivery of such instrument of assumption and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required by the Assignee, a Note(s) is
issued to the Assignee. The Assignee shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrowers
and the Administrative Agent any certifications, forms or other documentation in
accordance with Section 8.04.  All assignments (other than assignments to
Affiliates) shall be subject to a transaction fee established by, and payable by
the transferor Lender to, the Administrative Agent for its own account (which
shall not exceed $3,500).

 

(d)           Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note (if any) to a Federal Reserve Bank.  No such

 

69

--------------------------------------------------------------------------------


 

assignment shall release the transferor Lender from its obligations hereunder or
modify any such obligations.

 

(e)           No Assignee, Participant or other transferee of any Lender’s
rights (including any Applicable Lending Office other than such Lender’s initial
Applicable Lending Office) shall be entitled to receive any greater payment
under Section 8.03 or 8.04 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made by reason
of the provisions of Section 8.02, 8.03 or 8.04 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

 

Section 9.07.  Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U) as collateral in the extension
or maintenance of the credit provided for in this Agreement.

 

Section 9.08.  Confidentiality.  Each Agent and each Lender (i) agrees to keep
any information delivered or made available by any Borrower pursuant to this
Agreement confidential from anyone other than persons employed or retained by
such Lender and its Affiliates who are engaged in evaluating, approving,
structuring or administering the credit facility contemplated hereby and
(ii) further agrees on behalf of itself and, to the extent it has the power to
do so, its Affiliates and agents, to keep all other information delivered or
made available to it by any Borrower or Affiliate of any Borrower for other
purposes which, (x) is marked confidential and is expressly made available
subject to the terms of this section, and (y) is not otherwise subject to a
confidentiality agreement, confidential from anyone other than persons employed
or retained by such Lender and its Affiliates and agents who need to receive
such information in furtherance of the engagement or matter pursuant to which
the information is provided; provided that nothing herein shall prevent any
Lender or, solely with respect to information disclosed in a manner set forth in
clauses (b) through (g) and (k) in this Section 9.08, any Affiliate of such
Lender from disclosing such information, to the extent necessary under the
circumstances under which such disclosure is required, (a) to any other Lender
or any Agent, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority or self-regulatory
body, (d) which had been publicly disclosed other than as a result of a
disclosure by any Agent or any Lender prohibited by this Agreement, (e) in
connection with any litigation to which any Agent, any Lender or any Affiliate
or their respective subsidiaries or Parent may be a party, (f) to the extent
necessary in connection with the exercise of any remedy hereunder or other
engagement or matter, (g) to such Lender’s, Affiliate’s or any Agent’s legal
counsel and independent auditors, (h) subject to provisions substantially
similar to those contained in this Section 9.08, to any actual or proposed
Participant or Assignee, (i) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, (j) on a
confidential basis to the CUSIP Service Bureau or any

 

70

--------------------------------------------------------------------------------


 

similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the loans and (k) with the consent of the Company.

 

Section 9.09.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note (if any) shall be construed in accordance with and governed by the law
of the State of New York.  Each Borrower and each Lender Party hereby submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each Borrower and each
Lender Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

Section 9.10.  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.  This Agreement constitutes the entire agreement and understanding among
the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 9.11.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12.  USA Patriot Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies such Borrower, which information includes
the name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act.

 

Section 9.13.  Termination of Commitments Under Existing Credit Agreements.

 

(a)           The Borrowers and each of the Lenders that is also a “Bank” party
to the Existing Credit Agreement (which Lenders constitute the “Required Banks”

 

71

--------------------------------------------------------------------------------


 

(as defined therein) under the Existing Credit Agreement) agree that the
“Commitments” as defined in the Existing Credit Agreement shall be terminated in
their entirety on the Initial Effective Date in accordance with the terms
thereof.  Each of such Lenders waives any requirement of notice of such
termination of the Existing Credit Agreement.

 

(b)           The Progress Borrowers, Progress Energy, Inc., through its
execution of the Progress Energy, Inc. Consent in the form attached as
Exhibit I, and each of the Lenders that is also a “Lender” party to any of the
Existing Progress Credit Agreements (which Lenders constitute the “Majority
Lenders” (as defined in each of the Existing Progress Credit Agreements) agree
that the “Commitments” (as defined in each of the Existing Progress Credit
Agreements) under each of the Existing Progress Credit Agreements shall be
terminated in their entirety on the Second Effective Date in accordance with the
terms thereof.  Each of such Lenders waives any requirement of notice of such
termination of any Existing Progress Credit Agreement.

 

(c)           Progress Energy, Inc., through its execution of the Progress
Energy, Inc. Consent in the form attached as Exhibit I, and Wells Fargo agree
that the Existing Progress Parent LC Facility shall be terminated in its
entirety on the Second Effective Date in accordance with the terms thereof.

 

Section 9.14.  No Fiduciary Duty.  Each Borrower agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, such Borrower and its
Subsidiaries, on the one hand, and the Agents, the Lenders and their respective
affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Lenders or their respective affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

Section 9.15.  Survival.  Each party’s rights and obligations under Articles 7,
8 and 9 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations hereunder or under any Note.

 

72

--------------------------------------------------------------------------------

 


 

COMMITMENT SCHEDULE

 

Lender

 

Total Commitments

 

Wells Fargo Bank, National Association

 

$

315,000,000

 

Bank of America, N.A.

 

$

315,000,000

 

The Royal Bank of Scotland plc

 

$

315,000,000

 

Bank of China, New York Branch

 

$

315,000,000

 

Barclays Bank PLC

 

$

315,000,000

 

Citibank, N.A.

 

$

315,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

315,000,000

 

JPMorgan Chase Bank, N.A.

 

$

315,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

315,000,000

 

UBS AG, Stamford Branch

 

$

315,000,000

 

BNP Paribas

 

$

247,000,000

 

Goldman Sachs Bank USA

 

$

247,000,000

 

Mizuho Bank, Ltd.

 

$

247,000,000

 

Morgan Stanley Bank, N.A.

 

$

247,000,000

 

Royal Bank of Canada

 

$

247,000,000

 

SunTrust Bank

 

$

247,000,000

 

The Bank of Nova Scotia

 

$

247,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A., New York, Branch

 

$

135,000,000

 

Industrial and Commercial Bank of China Limited

 

$

135,000,000

 

KeyBank National Association

 

$

135,000,000

 

The Bank of New York Mellon

 

$

135,000,000

 

U.S. Bank National Association

 

$

135,000,000

 

The Northern Trust Company

 

$

101,000,000

 

Fifth Third Bank

 

$

85,000,000

 

Credit Agricole Corporate and Investment Bank

 

$

65,000,000

 

PNC Bank, National Association

 

$

65,000,000

 

Santander Bank, N.A.

 

$

65,000,000

 

TD Bank, N.A.

 

$

65,000,000

 

 

73

--------------------------------------------------------------------------------


 

Pricing Schedule

 

Each of “Applicable Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
credit rating of the applicable Borrower that exists on such date:

 

(basis points per annum)

 

Borrower’s Credit
Rating

 

at least A+
by S&P or
A1 by
Moody’s

 

at least A
by S&P or
A2 by
Moody’s

 

at least A- by
S&P or A3 by
Moody’s

 

at least
BBB+ by
S&P or
Baa1 by
Moody’s

 

at least
BBB by
S&P or
Baa2 by
Moody’s

 

less than BBB
by S&P and
less than Baa2
by Moody’s

 

Facility Fee Rate

 

7.5

 

10.0

 

12.5

 

17.5

 

22.5

 

27.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Dollar Loans

 

80.0

 

90.0

 

100.0

 

107.5

 

127.5

 

147.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate Loans

 

0.0

 

0.0

 

0.0

 

7.5

 

27.5

 

47.5

 

 

Each Borrower must obtain a rating on its outstanding senior unsecured long term
debt securities from two leading rating agencies, to include at a minimum either
Standard & Poor’s, a division of the McGraw-Hill Companies, together with its
successors (“S&P”), or Moody’s Investors Service (“Moody’s”), or if such a
credit rating is not available, then a corporate credit rating from S&P or an
issuer rating from Moody’s, and formally notify the Administrative Agent of the
current ratings.  The Facility Fee Rate and Applicable Margin applicable to each
Borrower will be based upon such Borrower’s credit rating.  The ratings in
effect for any day are those in effect at the close of business on such day.  A
change in credit rating will result in an immediate change in the applicable
pricing.  In the case of split ratings from S&P and Moody’s, the rating to be
used to determine the applicable pricing will be the higher of the two; provided
that if the rating differential is more than one notch, the applicable pricing
will be based on a rating one notch lower than the higher of the two.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

New York, New York

                  , 20    



For value received, [Duke Energy Corporation., a Delaware corporation] [Duke
Energy Carolinas, LLC, a North Carolina limited liability company] [Duke Energy
Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] [Duke Energy
Progress, Inc., a North Carolina corporation] [Duke Energy Florida, Inc., a
Florida corporation] (the “Borrower”), promises to pay to [  ] (the “Lender”) or
its registered assigns, for the account of its Applicable Lending Office, the
unpaid principal amount of each Loan made by the Lender to the Borrower pursuant
to the Credit Agreement referred to below on the date specified in the Credit
Agreement.  The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of Wells Fargo Bank, National Association.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender, and the
Lender, if the Lender so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule attached hereto appropriate notations
to evidence the foregoing information with respect to the Loans then
outstanding; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
November 18, 2011 among Duke Energy Corporation and the other Borrowers party
thereto, the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other Agents party thereto (as the same may be
amended from time to time, the “Credit Agreement”).  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

2

--------------------------------------------------------------------------------


 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

 

 

[DUKE ENERGY OHIO, INC]

 

 

 

 

 

[DUKE ENERGY INDIANA, INC.]

 

 

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

 

 

[DUKE ENERGY PROGRESS, INC.]

 

 

 

 

 

[DUKE ENERGY FLORIDA, INC.]

 

 

 

 

 

By:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount
of Loan

 

Type
of Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF INTERNAL COUNSEL OF THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

I am [title of internal counsel] of [Duke Energy Corporation] [Duke Energy
Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke
Energy Kentucky, Inc.] (the “Borrower”) and have acted as its counsel in
connection with the Credit Agreement (the “Credit Agreement”), dated as of [  ],
2011, among the Borrower, the other Borrowers party thereto, the Lenders party
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
the other Agents party thereto.  Capitalized terms defined in the Credit
Agreement are used herein as therein defined.  This opinion letter is being
delivered pursuant to Section 3.01(b) of the Credit Agreement.

 

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.             The Borrower is [a Delaware corporation] [a North Carolina
limited liability company] [an Ohio corporation] [an Indiana corporation] [a
Kentucky corporation], validly existing and in good standing under the laws of
[Delaware] [North Carolina] [Ohio] [Indiana] [Kentucky].

 

--------------------------------------------------------------------------------


 

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and any Notes are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official (except
for [list exceptions], which have been obtained or made, as the case may be, and
are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation or by-laws of the Borrower or, to my knowledge, of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or, to my knowledge, result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Material Subsidiaries.

 

3.             The Credit Agreement and any Notes executed and delivered as of
the date hereof have been duly executed and delivered by the Borrower.

 

4.             Except as publicly disclosed prior to the Initial Effective Date,
to my knowledge (but without independent investigation), there is no action,
suit or proceeding pending or threatened against or affecting, the Borrower or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official, which would be likely to be decided adversely to the
Borrower or such Subsidiary and, as a result, to have a material adverse effect
upon the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or any Notes.

 

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

 

I am a member of the Bar of the State of [Delaware] [North Carolina] [Ohio]
[Indiana] [Kentucky] and do not express any opinion herein concerning any law
other than the law of the State of [Delaware] [North Carolina] [Ohio] [Indiana]
[Kentucky] and the federal law of the United States of America.

 

The opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is to be inferred or may be implied beyond the matters
expressly so stated.  This opinion is rendered to you in connection with the
above-referenced matter and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other Person, firm or corporation
without my prior written consent, except for Additional Lenders and Assignees. 
My opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

 

 

Very truly yours,

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OPINION OF
ROBINSON, BRADSHAW & HINSON, P.A.,
SPECIAL COUNSEL FOR THE BORROWER(1)

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

We have acted as counsel to [Duke Energy Corporation., a Delaware corporation]
[Duke Energy Carolinas, LLC, a North Carolina limited liability company] [Duke
Energy Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] (the
“Borrower”), in connection with the Credit Agreement (the “Credit Agreement”),
dated as of [   ], 2011, among the Borrower, the other Borrowers party thereto,
the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other Agents party thereto.  Capitalized terms
used herein and not defined shall have the meanings given to them in the Credit
Agreement.  This opinion letter is being delivered pursuant to
Section 3.01(b) of the Credit Agreement.

 

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein.  Where we have considered
it appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable

 

--------------------------------------------------------------------------------

(1) To be discussed

 

--------------------------------------------------------------------------------


 

documents of public officials and officers or other appropriate representatives
of the Borrower.

 

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) have been duly executed and delivered, (iv) require no
action by or in respect of, or filing with, any governmental body, agency of
official and (v) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Borrower’s certificate of
incorporation or by-laws or any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower.  In addition, we have
assumed that the Credit Agreement fully states the agreement between the
Borrower and the Lenders with respect to the matters addressed therein, and that
the Credit Agreement constitutes a legal, valid and binding obligation of each
Lender, enforceable in accordance with its respective terms.

 

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction.  For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. 
We express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, or any of them.

 

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

 

The opinions expressed above are subject to the following qualifications and
limitations:

 

1.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and similar laws affecting the enforcement of creditors’
rights generally.

 

2.             Enforcement of the Credit Agreement and the Notes is subject to
the effect of general principles of equity (regardless of whether considered in
a

 

2

--------------------------------------------------------------------------------


 

proceeding in equity or at law) by which a court with proper jurisdiction may
deny rights of specific performance, injunction, self-help, possessory remedies
or other remedies.

 

3.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or any Note that (i) purport to
excuse a party for liability for its own acts, (ii) purport to make void any act
done in contravention thereof, (iii) purport to authorize a party to act in its
sole discretion, (iv) require waivers or amendments to be made only in writing,
(v) purport to effect waivers of constitutional, statutory or equitable rights
or the effect of applicable laws, (vi) impose liquidated damages, penalties or
forfeiture, or (vii) purport to indemnify a party for its own negligence or
willful misconduct.  Indemnification provisions in the Credit Agreement are
subject to and may be rendered unenforceable by applicable law or public policy,
including applicable securities law.

 

4.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement or the Notes purporting to require
a party thereto to pay or reimburse attorneys’ fees incurred by another party,
or to indemnify another party therefor, which may be limited by applicable
statutes and decisions relating to the collection and award of attorneys’ fees,
including but not limited to North Carolina General Statutes § 6-21.2.

 

5.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement purporting to waive the right of
jury trial.  Under North Carolina General Statutes § 22B-10, a provision for the
waiver of the right to a jury trial is unconscionable and unenforceable.

 

6.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement concerning choice of forum or
consent to the jurisdiction of courts, venue of actions or means of service of
process.

 

7.             It is likely that North Carolina courts will enforce the
provisions of the Credit Agreement providing for interest at a higher rate
resulting from a Default or Event of Default (a “Default Rate”) which rate is
higher than the rate otherwise stipulated in the Credit Agreement.  The law,
however, disfavors penalties, and it is possible that interest at the Default
Rate may be held to be an unenforceable penalty, to the extent such rate exceeds
the rate applicable prior to a default under the Credit Agreement.  Also, since
North Carolina General Statutes § 24-10.1 expressly provides for late charges,
it is possible that North Carolina courts, when faced specifically with the
issue, might rule that this statutory late charge preempts any other charge
(such as default interest) by a bank for delinquent payments.  The only North
Carolina case which we have found that addresses this issue is a 1978 Court of
Appeals decision, which in our opinion is of limited precedential value, North
Carolina National Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d 648 (1978),
rev’d on other grounds, 297

 

3

--------------------------------------------------------------------------------


 

N.C. 524, 256 S.E.2d 388 (1979).  While the court in that case did allow
interest after default (commencing with the date requested in the complaint) at
a rate six percent in excess of pre-default interest, we are unable to determine
from the opinion that any question was raised as to this being penal in nature,
nor does the court address the possible question of the statutory late charge
preempting a default interest surcharge.  Therefore, since the North Carolina
Supreme Court has not ruled in a properly presented case raising issues of its
possible penal nature and those of North Carolina General Statutes § 24-10.1, we
are unwilling to express an unqualified opinion that the Default Rate of
interest prescribed in the Credit Agreement is enforceable.

 

8.             We do not express any opinion as to the enforceability of any
provisions contained in the Credit Agreement relating to evidentiary standards
or other standards by which the Credit Agreement are to be construed.

 

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Lender or any Assignee which
becomes a Lender pursuant to Section 2.17(b) or Section 9.06(c) of the Credit
Agreement, may not be used or relied upon by any other Person or for any other
purpose without our prior written consent in each instance.  Our opinions
expressed herein are as of the date hereof, and we undertake no obligation to
advise you of any changes of applicable law or any other matters that may come
to our attention after the date hereof that may affect our opinions expressed
herein.

 

 

Very truly yours,

 

 

 

4

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                   , 20     among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION] and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of November 18, 2011 among Duke Energy Corporation
and the other Borrowers party thereto, the Assignor and the other Lenders party
thereto, as Lenders, the Administrative Agent and the other Agents party thereto
(the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$                    ;(1)

 

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $                     are outstanding at
the date hereof;

 

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $                     are outstanding at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                     (the “Assigned
Amount”), together with a corresponding portion of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept assignment of
such rights and assume the corresponding obligations from the Assignor on such
terms;*

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  All capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

--------------------------------------------------------------------------------

(1) The asterisked provisions shall be appropriately revised in the event of an
assignment after the Commitment Termination Date.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Loans made
by, and Letter of Credit Liabilities of, the Assignor outstanding at the date
hereof.  Upon the execution and delivery hereof by the Assignor, the Assignee [,
Duke Energy Corporation] [, the Issuing Lenders] and the Administrative Agent,
and the payment of the amounts specified in Section 3 required to be paid on the
date hereof (i) the Assignee shall, as of the date hereof, succeed to the rights
and be obligated to perform the obligations of a Lender under the Credit
Agreement with a Commitment in an amount equal to the Assigned Amount, and
(ii) the Commitment of the Assignor shall, as of the date hereof, be reduced by
a like amount and the Assignor released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee.  The
assignment provided for herein shall be without recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.(2)  It is understood
that facility [and Letter of Credit] fees accrued to the date hereof in respect
of the Assigned Amount are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

SECTION 4.  Consent to Assignment.  This Agreement is conditioned upon the
consent of [Duke Energy Corporation,] [the Swingline Lender,] [the Issuing
Lenders] and the Administrative Agent pursuant to Section 9.06(c) of the Credit
Agreement.  The execution of this Agreement by [Duke Energy Corporation,] [the
Issuing Lenders] and the Administrative Agent is evidence of this consent. 
Pursuant to Section 9.06(c) each Borrower agrees to execute and deliver a Note,
if required by the Assignee, payable to the order of the Assignee to evidence
the assignment and assumption provided for herein.

 

SECTION 5.  Non-reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility

 

--------------------------------------------------------------------------------

(2) Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

2

--------------------------------------------------------------------------------


 

with respect to, the solvency, financial condition, or statements of any
Borrower, or the validity and enforceability of the obligations of any Borrower
in respect of the Credit Agreement or any Note.  The Assignee acknowledges that
it has, independently and without reliance on the Assignor, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of each Borrower.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 8.  Administrative Questionnaire.  Attached is an Administrative
Questionnaire duly completed by the Assignee.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXTENSION AGREEMENT

 

Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement referred to below

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Credit Agreement dated as of
November 18, 2011 (as amended by Amendment No. 1, dated as of December [18],
2013 among Duke Energy Corporation and the other Borrowers party thereto, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other Agents party thereto (the “Credit Agreement”) for one year
to [date to which its Commitment Termination Date is to be extended] pursuant to
Section 2.01(b) of the Credit Agreement. Terms defined in the Credit Agreement
are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

 

 

 

DUKE ENERGY CORPORATION.

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DUKE ENERGY CAROLINAS, LLC,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DUKE ENERGY OHIO, INC.,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DUKE ENERGY INDIANA, INC.,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DUKE ENERGY KENTUCKY, INC.,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

DUKE ENERGY PROGRESS, INC.,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DUKE ENERGY FLORIDA, INC.,

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF ISSUANCE

 

Date:                   

 

 

To:

Wells Fargo Bank, National Association, as Administrative Agent

                        , as Issuing Lender

 

 

 

 

From:

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.] [Duke Energy Florida, Inc.]

 

 

 

Re:

 

Credit Agreement dated as of November 18, 2011 (as amended from time to time,
the “Credit Agreement”) among Duke Energy Corporation and the other Borrowers
party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent and the other Agents party thereto

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.] [Duke Energy Florida, Inc.] hereby gives notice pursuant to
Section 2.15(b) of the Credit Agreement that it requests the above-named Issuing
Lender to issue on or before                                  a Letter of Credit
containing the terms attached hereto as Schedule I (the “Requested Letter of
Credit”).

 

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.] [Progress Energy Florida, Inc.] hereby represents and warrants
to the Issuing Lender, the Administrative Agent and the Lenders that:

 

(a)                                 immediately after the issuance of the
Requested Letter of Credit, (i) the Utilization Limits are not exceeded and
(ii) the aggregate amount of the Letter of Credit Liabilities shall not exceed
$1,000,000,000;

 

(b)                                 immediately after the issuance of the
Requested Letter of Credit, no Default shall have occurred and be continuing;
and

 

(c)                                  the representations and warranties
contained in the Credit Agreement (except the representations and warranties set
forth in Section 4.04(c) and Section 4.06 of the Credit Agreement) shall be true
on and as of the date of issuance of the Requested Letter of Credit.

 

5

--------------------------------------------------------------------------------


 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.] [Duke Energy Florida, Inc.] hereby authorizes the Issuing Lender
to issue the Requested Letter of Credit with such variations from the above
terms as the Issuing Lender may, in its discretion, determine are necessary and
are not materially inconsistent with this Notice of Issuance.  The opening of
the Requested Letter of Credit and [Duke Energy Corporation] [Duke Energy
Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke
Energy Kentucky, Inc.] [Duke Energy Progress, Inc.] [Duke Energy
Florida, Inc.]’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

 

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

 

 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

 

 

[DUKE ENERGY INDIANA, INC.]

 

 

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

 

 

[DUKE ENERGY PROGRESS, INC.,]

 

 

 

 

 

[DUKE ENERGY FLORIDA, INC.,]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

Application and Agreement for

Irrevocable Standby Letter of Credit

To:                                           (“Lender”)

 

Please TYPE information in the fields below.  We reserve the right to return
illegible applications for clarification.

 

Date:

 

 

 

The undersigned Applicant hereby requests Lender to issue and transmit by:

o Overnight Carrier o Teletransmission o Mail o Other:

 

L/C No.

 

(Lender Use Only)

 

Explain:

 

an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Lender is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

Applicant (Full name & address)

 

Advising Lender (Designate name & address only, if desired)

 

 

 

 

 

 

Beneficiary (Full name & address)

 

Currency and amount in figures:

 

 

 

 

 

Currency and amount in words:

 

 

 

 

 

Expiration Date:

 

 

 

Charges:  the Lender’s charges are for our account; all other banking charges
are to be paid by beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Lender or its correspondent at Lender’s option accompanied by the following
documents:

 

o Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

 

o Other Documents

 

 

o Special Conditions (including, if Applicant has a preference, selection of UCP
as herein defined or ISP98 as herein defined).

 

--------------------------------------------------------------------------------


 

o Issue substantially in form of attached specimen.  (Specimen must also be
signed by applicant.)

 

 

 

Complete only when the Beneficiary (Foreign Lender, or other Financial
Institution) is to issue its undertaking based on this Credit.

oo Request Beneficiary to issue and deliver their (specify type of
undertaking)                      in favor of                   for an amount
not exceeding the amount specified above, effective immediately relative to
(specify contract number or other pertinent reference)         to expire
on                 .  (This date must be at least 15 days prior to expiry date
indicated above.)  It is understood that if the Credit is issued in favor of any
bank or other financial or commercial entity which has issued or is to issue an
undertaking on behalf of the Applicant of the Credit in connection with the
Credit, the Applicant hereby agrees to remain liable under this Application and
Agreement in respect of the Credit (even after its stated expiry date) until
Lender is released by such bank or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application.  (Note:  If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.)  Documents may
be forwarded to the Lender by the beneficiary, or the negotiating bank, in one
mail.  Lender may forward documents to Applicant’s customhouse broker, or
Applicant if specified above, in one mail.  Applicant understands and agrees
that this Credit will be subject to the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce currently in
effect, and in use by Lender (“UCP”) or to the International Standby Practices
of the International Chamber of Commerce, Publication 590 or any subsequent
version currently in effect and in use by Lender (“ISP98”).

 

 

 

 

(Print or type name of Applicant)

 

(Print or type name of Applicant)

 

 

 

 

 

 

(Address)

 

(Address)

 

 

 

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

 

 

 

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

 

 

 

Customer Contact:

 

Phone:

 

BANK USE ONLY

NOTE: Application will NOT be processed if this section is not complete.

Approved (Authorized Signature)

 

Date:

 

 

 

Approved (Print name and title)

 

City:

 

 

 

Customer SIC Code:

 

Borrower Default Grade:

 

Telephone:

 

 

 

 

 

Charge DDA#:

 

Fee:

 

RC #:

 

CLAS Bank #:

 

CLAS Obligor #:

 

 

 

Other (please explain):

 

 

 

2

--------------------------------------------------------------------------------


 

[EXHIBIT G

 

APPROVED FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

BENEFICIARY:

 

LADIES AND GENTLEMEN:

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
                          , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND
FOR THE ACCOUNT OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE
ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] DUKE
ENERGY PROGRESS, INC.] [DUKE ENERGY FLORIDA, INC.], [ON BEHALF OF [INSERT NAME
OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO,
INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY
PROGRESS, INC.] [DUKE ENERGY FLORIDA, INC.]’S AFFILIATE OR SUBSIDIARY],] AT
SIGHT FOR UP TO                                U.S. DOLLARS
(                             UNITED STATES DOLLARS) AGAINST THE FOLLOWING
DOCUMENTS:

 

1)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]/[INSERT
NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE
ENERGY PROGRESS, INC.] [DUKE ENERGY FLORIDA, INC.]’S AFFILIATE OR SUBSIDIARY]]
IS IN DEFAULT UNDER ONE OR MORE AGREEMENTS BETWEEN [[DUKE ENERGY CORPORATION]
[DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA,
INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS, INC.] [DUKE ENERGY
FLORIDA, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS,
LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY,
INC.] [DUKE ENERGY PROGRESS, INC.] [DUKE ENERGY FLORIDA, INC.]’S AFFILIATE OR
SUBSIDIARY]] AND [INSERT BENEFICIARY’S NAME].”

 

OR

 

2)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[INSERT BENEFICIARY’S NAME] HAS REQUESTED ALTERNATE SECURITY FROM
[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.]
[DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS,
INC.]

 

3

--------------------------------------------------------------------------------


 

[DUKE ENERGY FLORIDA, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.]
[DUKE ENERGY KENTUCKY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]/[INSERT NAME OF [DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS, INC.] [DUKE
ENERGY FLORIDA, INC.]’S AFFILIATE OR SUBSIDIARY]] HAS NOT PROVIDED ALTERNATE
SECURITY ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS LETTER OF CREDIT HAS
LESS THAN TWENTY DAYS UNTIL EXPIRY.”

 

AND

 

3)                                     A DRAFT STATING THE AMOUNT TO BE DRAWN.

 

SPECIAL CONDITIONS:

 

1.                                      PARTIAL DRAWINGS ARE PERMITTED.

 

2.                                      DOCUMENTS MUST BE PRESENTED AT OUR
COUNTER NO LATER THAN                   , WHICH IS THE EXPIRY DATE OF THIS
STANDBY LETTER OF CREDIT.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                                                  ON OR
BEFORE THE EXPIRY DATE OF THIS CREDIT.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993 REVISION,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

 

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                                       ,
SPECIFICALLY REFERRING TO THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

 

VERY TRULY YOURS

[ISSUING BANK]]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of         , 2011, is
entered into between [CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY
CAROLINAS, INC., a North Carolina corporation][FLORIDA POWER CORPORATION D/B/A
PROGRESS ENERGY FLORIDA, INC., a Florida corporation]  (the “New Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
(the “Administrative Agent”) under that certain Credit Agreement, dated as of
November 18, 2011 among Duke Energy Corporation, Duke Energy Carolinas, LLC,
Duke Energy Ohio, Inc., Duke Energy Indiana, Inc. and Duke Energy Kentucky,
Inc., as borrowers, the lenders party thereto, the Administrative Agent (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”) and the other agents party thereto.  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

 

The New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.                                      The New Borrower hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Borrower
will be deemed to be a Borrower under the Credit Agreement for all purposes of
the Credit Agreement and shall have all of the obligations of a Borrower
thereunder, as if it had executed the Credit Agreement.  The New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement.

 

2.                                      The New Borrower represents and warrants
that the representations and warranties in Article 4 of the Credit Agreement are
true and correct as to it as a Borrower on and as of the date hereof.

 

3.                                      The address of the New Borrower for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

                                                                                                 

                                                                                                 

                                                                                                 

                                                                                                 

 

4.                                      This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

 

 

[CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY CAROLINAS, INC., a North
Carolina corporation][FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA,
INC., a Florida corporation]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PROGRESS ENERGY, INC. CONSENT

 

Reference is made to that certain Credit Agreement, dated as of November 18,
2011 among Duke Energy Corporation, as a borrower, the other borrowers party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the other agents party thereto (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.  In connection with the
Merger, Progress Energy, Inc., a North Carolina corporation, hereby
acknowledges, agrees and confirms that (a) the “Commitments” (as defined in each
of the Existing Progress Credit Agreements) under the Existing Progress Parent
Credit Agreement shall be terminated in their entirety on the Second Effective
Date in accordance with the terms thereof, and (b) the Existing Progress Parent
LC Facility shall be terminated in is entirety on the Second Effective Date in
accordance with the terms thereof.

 

This consent shall be governed by and construed in accordance with the internal
laws of the State of New York.

 

IN WITNESS WHEREOF, Progress Energy, Inc. has caused this consent to be duly
executed by its authorized officer as of

 

 

 

 

PROGRESS ENERGY, INC., a North Carolina corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

7

--------------------------------------------------------------------------------